









                                                                                                                                                                                        

                                                                                                                                                                                        









CONSTRUCTION AND TERM LOAN AGREEMENT


among


IRET-WRH 1, LLC,
Borrower


and


FIRST INTERNATIONAL BANK & TRUST,
as a lender, as Administrative Agent and as Collateral Agent


and


BANK OF NORTH DAKOTA,
as a lender


and


all other lenders from time to time party hereto


Dated as of March 15, 2013




Project: Renaissance Heights Phase I






                                                                                                                                                                                        

                                                                                                                                                                                        




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Article I DEFINITIONS

Section 1.01 Defined Terms

Article II COMMITMENT TO MAKE ADVANCES, DISBURSEMENT PROCEDURES AND DEPOSIT OF
FUNDS

Section 2.01 The Advances

Section 2.02 Disbursement Procedures.

Section 2.03 Deposit of Funds by the Borrower

Section 2.04 Advances Without Receipt of Draw Request

Section 2.05 The Note

Section 2.06 Interest

Section 2.07 Payments and Prepayments

Section 2.08 Application of the Payments

Section 2.09 Manner of Payment

Section 2.10 Increased Costs

Section 2.11 Contingent Commitment

Article III CONDITIONS OF ADVANCES

Section 3.01 Conditions Precedent to Initial Advance

Section 3.02 Further Conditions Precedent to All Advances

Section 3.03 Conditions Precedent to the Final Advance

Section 3.04 Reduced Construction Cost Advance

Section 3.05 No Waiver

Article IV REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties

Article V ADDITIONAL COVENANTS OF THE BORROWER

Section 5.01 Affirmative Covenants

Section 5.02 Negative Covenants

Article VI EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

Section 6.01 Events of Default

Section 6.02 Rights and Remedies

Section 6.03 Assignment and Setoff

Section 6.04 Forbearance Not a Waiver

Article VII MISCELLANEOUS

Section 7.01 Inspections

Section 7.02 Indemnification by the Borrower

Section 7.03 Additional Security Interest

Section 7.04 Fees and Expenses

Section 7.05 Notices

Section 7.06 Time of Essence

Section 7.07 Binding Effect and Assignment

i

--------------------------------------------------------------------------------

Table Of Contents
 

Section 7.08 Waivers

Section 7.09 The Lender's Remedies Cumulative

Section 7.10 Governing Law and Entire Agreement

Section 7.11 Counterparts

Section 7.12 Inconsistency

Section 7.13 Conditions of Advances

Section 7.14 Amendments

Section 7.15 Sign

Section 7.16 Jurisdiction

Section 7.17 WAIVER OF JURY TRIAL

Section 7.18 Usury Limitations

Article VIII ASSIGNMENTS AND PARTICIPATIONS

Section 8.01 Assignments and Participations.

Section 8.02 Several Liability

Article IX AGENT

Section 9.01 Appointment of Administrative Agent

Section 9.02 Appointment of Collateral Agent

Section 9.03 Reliance on Agent

Section 9.04 Powers

Section 9.05 Distribution and Apportionment of Payments

Section 9.06 Servicing Fee

Section 9.07 Defaulting Lenders

Section 9.08 Consents and Approvals.

Section 9.09 Agency Provisions Relating to Collateral.

Section 9.10 Lender Actions Against Borrower or the Collateral

Section 9.11 General Immunity

Section 9.12 Action on Instructions of Lenders

Section 9.13 Employment of Agents and Counsel

Section 9.14 Reliance on Documents; Counsel

Section 9.15 Reimbursement and Indemnification

Section 9.16 Rights as a Lender

Section 9.17 Lenders' Credit Decisions

Section 9.18 Successor Agent.



ii

--------------------------------------------------------------------------------

Table Of Contents

CONSTRUCTION AND TERM LOAN AGREEMENT


This Agreement is made as of March 15, 2013, by and among IRET-WRH 1, LLC, a
North Dakota limited liability company (the "Borrower"), and FIRST INTERNATIONAL
BANK & TRUST, a North Dakota state bank, its successors and assigns, as
administrative agent (referred to in such capacity as "Administrative Agent" in
this Agreement) and collateral agent (referred to in such capacity as
"Collateral Agent" in this Agreement), and FIRST INTERNATIONAL BANK & TRUST, a
North Dakota state bank, BANK OF NORTH DAKOTA, a North Dakota state bank, and
each of the other lending institutions from time to time party hereto (each such
lending institution and their respective successors and assigns, referred to
individually or collectively, as the context shall infer, as the "Lender").


RECITALS


A.            The Borrower owns certain real property in the City of Williston,
North Dakota.
B.            The Borrower intends to construct Improvements (as hereinafter
defined) on such property.
C.            To pay a portion of the costs of constructing the Improvements,
the Borrower has requested that the Lender make a loan to the Borrower in the
maximum principal amount of $43,672,000.
D.            The Lender is willing to make such loan on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I


DEFINITIONS
Section 1.01                          Defined Terms
.  As used in this Agreement, the following terms shall have the meanings set
out respectively after each (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
"Adjustable Interest Rate" – A definite and certain, but adjustable annual rate
of interest equal to the greater of (i) three and fifteen hundredths of one
percent (3.15%) plus the Adjustable Rate Index, or (ii) the Minimum Interest
Rate.
"Adjustable Rate Index" – The per-annum rate reported by the Federal Home Loan
Bank (Des Moines) as the Five-Year Fixed Advance Rate as of two (2) Business
Days before the Adjustment Date or, if not published on the such date, the first
Business Day preceding such date on which such rate is published by such
publication.  If the Federal Home Loan Bank (Des Moines) ceases publication of
the Five-Year Fixed

 

--------------------------------------------------------------------------------

Table Of Contents





Advance Rate, the Five-Year Fixed Advance Rate shall be determined from such
other source as Administrative Agent reasonably selects.  If the Five-Year Fixed
Advance Rate is not readily available to Administrative Agent from another
source, Administrative Agent shall have the right to choose a reasonably
comparable index.  If the Federal Home Loan Bank (Des Moines) or the replacement
source publishes:  (a) more than one Five-Year Fixed Advance Rate, the higher or
highest of the rates shall apply, or (b) a retraction or correction of a
previously published Five-Year Fixed Advance Rate, the Five-Year Fixed Advance
Rate reported in the retraction or correction shall apply.
"Adjustment Date" – October 1, 2014.
"Administrative Agent" – As defined in the preamble to this Agreement, and
including any successor administrative agent from time to time.
"Advance" – An advance by the Lender to the Borrower pursuant to Article II
hereof.
"Affiliate" – A Person or entity who controls, is controlled by or is under
common control with another Person or entity.
"Agent" – Individually, the Administrative Agent or the Collateral Agent, and
collectively means both of them.
"Agreement" – This Construction and Term Loan Agreement together with any
amendment hereto.
"Appraisal" – An appraisal of the market value of the completed Project (a)
addressed to the Lender, (b) prepared by an appraiser approved by the Lender,
and (c) conforming to all laws applicable to the Lender and otherwise in a form
satisfactory to the Lender.
"Architect" – Architecture Advantage, LLC, a Minnesota limited liability
company, the architects retained by the Borrower to design the Improvements.
"Architect's Contract" – The agreement between the Borrower and the Architect as
to preparation of the Plans and Specifications and construction of the
Improvements.
"Assignment and Assumption" – An Assignment and Assumption Agreement in the form
of Exhibit A attached hereto.
"Assignment of Development Documents" – The Assignment of Development Documents
and Licenses, Permits and Other Intangibles, dated as of the date hereof, which,
inter alia, assigns to the Lender, as additional security for payment of the
Loan, (a) the Borrower's interest in the Plans and Specifications, together with
any amendment thereto, (b) the Borrower's interest in the General Contractor's
Contract, (c) the Borrower's interest in the Architect's Contract, (d) the
Borrower's interest in all other Material Contracts, (e) the Borrower's interest
in the Required Permits, and (f) the Borrower's interest in the Property
Manager's Contract.
2

--------------------------------------------------------------------------------

Table Of Contents





"Borrower" – As defined in the preamble to this Agreement.
"Business Day" – Any day other than a Saturday or Sunday, or a date on which
Administrative Agent or commercial banks in the State of North Dakota generally
are closed for regular business.
"City" – The City of Williston, North Dakota.
"Collateral Agent" – As defined in the preamble to this Agreement, and including
any successor collateral agent from time to time.
"Commitment" – The commitment of each Lender hereunder to make Advances to the
Borrower under this Agreement (which amounts are set forth on Exhibit B attached
hereto) in an aggregate principal amount of up to $43,672,000, which amount is
subject to reduction if the conditions precedent to the Contingent Commitment in
Section 2.11 are not satisfied.
"Commitment Termination Date" – The earlier of (a) the Maturity Date, or (b) the
date of the termination of the Commitment pursuant to Section 6.02 hereof.
"Completion Date" – The earlier of (a) completion of the Improvements, and (b)
September 30, 2014, being the date of required completion of the Improvements.
"Construction Loan Term" – The period beginning on the date of this Agreement
and ending on and including September 30, 2014.
"Contingent Commitment" – The commitment of each Lender hereunder to make
Advances to the Borrower under this Agreement (which amounts are set forth on
Exhibit B attached hereto) in an aggregate principal amount of up to $822,000,
which amount shall be included in the Commitment if the conditions precedent to
the Contingent Commitment in Section 2.11 are satisfied.
"Contractor" – Any person, including the General Contractor and all
Subcontractors, who shall be engaged to work on, or to furnish materials and
supplies for, the Improvements.
"Cost of Completion" – $62,362,190, being the total amount certified by the
Borrower as necessary to acquire the Land and complete the Improvements as set
forth in the Total Project Cost Statement.
"Debt Service Coverage Ratio" – For any period and with respect to the Borrower,
the ratio of (a) Net Operating Income for such period, divided by (b) the sum of
(i) scheduled principal payments of Indebtedness paid or due and payable on or
before the last day of such period, plus (ii) Interest Expense for such period,
all as determined in accordance with GAAP.  The Debt Service Coverage Ratio
shall be determined at the end of each calendar quarter beginning with the first
full calendar quarter following the Completion Date.
3

--------------------------------------------------------------------------------

Table Of Contents
"Default" – An event which with notice, lapse of time, or both would become an
Event of Default.
"Development Agreement" – The Development Agreement, dated July 12, 2012, among
WRH Holding, LLC, the Borrower and the City with respect to development of the
Project, together with any amendment thereto and assignment thereof.
"Disbursing Agreement" – The Disbursing Agreement, dated March 1, 2013, among
the Borrower, the Administrative Agent, the General Contractor and Title,
pertaining to disbursement of the Advances to the Borrower, together with any
amendment thereto.
"Draw Request" – A request for an Advance made on a form approved by the
Administrative Agent and in accordance with Section 2.02 hereof.
"Eligible Assignee" – (a) Any Lender; (b) any commercial bank, savings bank,
savings and loan association or similar financial institution which (i) has
total assets of $25,000,000 or more, (ii) is "well capitalized" within the
meaning of such term under the regulations promulgated under the auspices of the
Federal Deposit Insurance Corporation Improvement Act of 1991, (iii) in the
reasonable judgment of the Administrative Agent, is engaged in the business of
lending money and extending credit, and buying loans or participations in loans
under credit facilities substantially similar to those extended under this
Agreement, and (iv) in the reasonable judgment of the Administrative Agent, is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (c) any other financial
institution having total assets of $100,000,000 or more which meets the
requirement set forth in subclauses (iii) and (iv) of clause (b) above; provided
that each Eligible Assignee must (w) be organized under the laws of the United
States of America, any state thereof or the District of Columbia, or, if a
commercial bank, be organized under the laws of the United States of America,
any state thereof or the District of Columbia, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Internal Revenue Code as in effect
from time to time, and (z) not be the Borrower or an Affiliate of the Borrower.
"Environmental Indemnity" – The Environmental and ADA Indemnification Agreement,
dated March 1, 2013, from the Borrower, the Guarantor and the Limited Guarantor
to the Collateral Agent, together with any amendment thereto.
"ERISA" – The Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder from time to time.
"Equity" – $18,690,190, being the amount the Borrower is required to
collectively expend or allocate for Project Costs in accordance with the
provisions of Section 3.01(p); provided that the required Equity may be
increased by the amount of the Contingent Commitment if the conditions precedent
to the Contingent Commitment set forth in Section 2.11 are not satisfied.  Prior
to the first Advance, Borrower shall have expended
4

--------------------------------------------------------------------------------

Table Of Contents
or allocated $18,690,190, and any additional Equity required pursuant to Section
2.11, for Project Costs.
"Event of Default" – One of the events of default specified in Section 6.01
hereof.
"Financing Statements" – UCC financing statements naming the Borrower as debtor
and the Collateral Agent as secured party and describing the collateral as the
personal property and fixtures covered by the Security Agreement.
"Fixed Interest Rate" – A fixed rate of interest equal to five percent (5.0%)
per annum.
"GAAP" – Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
"General Contractor" – Lumber One, Avon Inc., a Minnesota corporation.
"General Contractor's Contract" – The agreement between the Borrower and the
General Contractor pursuant to which the General Contractor agrees to construct
the Improvements in accordance with the Plans and Specifications for a
stipulated sum or guaranteed maximum price.
"Governing Authorities" – The City and any other local, state or federal
governing authority having jurisdiction over the Borrower or the Project.
"Guarantor" – IRET Properties, A North Dakota Limited Partnership, a North
Dakota limited partnership.
"Guaranty" – The Guaranty Agreement, dated March 1, 2013, wherein the Guarantor
guarantees performance (including payment) of all obligations of the Borrower
under this Agreement and the other Loan Documents, together with any amendment
thereto.
"Improvements" – The multi-family apartment facility containing approximately
288 apartment units and related improvements to be constructed by the Borrower
on the Land in accordance with the Plans and Specifications and this Agreement,
and any other buildings, improvements, fixtures and equipment owned by the
Borrower and located on the Land.
"Including or including" –  Including but not limited to.
"Indebtedness" – Without duplication, all indebtedness for borrowed money or
credit extended to or for the account of the Borrower, including without
limitation, (a) obligations secured by any mortgage, pledge, security interest,
lien, charge or other encumbrance existing on property owned or acquired subject
thereto, whether or not the obligation secured thereby shall have been assumed
and whether or not the obligation secured is the obligation of the owner or
another party; (b) any obligation on account of deposits or advances; (c) any
obligation for the deferred purchase price of any property or
5

--------------------------------------------------------------------------------

Table Of Contents
services; (d) any obligation as lessee under any capitalized lease; (e) all
guaranties, endorsements and other contingent obligations respecting
Indebtedness of others; and (f) undertakings or agreements to reimburse or
indemnify issuers of letters of credit.  For all purposes of this Agreement (i)
the Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, and (ii) the Indebtedness of any
Person shall include the Indebtedness of any joint venture in which such Person
is a joint venturer.
"Interest Expense" – For any period, the total interest expense for such period
(whether paid in cash, accrued or deferred, and including any default rate of
interest if then applicable), on Indebtedness of the Borrower, minus interest
earned during such period, all as determined in accordance with GAAP.
"Internal Revenue Code" – The Internal Revenue Code of 1986, as amended from
time to time.
"IRET" – Investors Real Estate Trust, a real estate trust organized under the
laws of the State of North Dakota and the sole shareholder of IRET, Inc., which
is the majority owner and general partner of the Guarantor.
"Inspecting Architect/Engineer" – The inspecting architect/engineer retained by
the Lender to inspect the Improvements for the Lender's sole and exclusive
benefit.
"Land" – The land in Williams County, North Dakota, upon which the Improvements
are to be constructed, which is legally described in the Mortgage.
"Lease" – A lease of a portion of the Project.
"Lender" – As defined in the preamble to this Agreement, and including any
successor holder of the Loan from time to time.
"Limited Guarantor" – Brutger Equities, Inc., a Minnesota corporation.
"Limited Guarantor Certificate" – The Limited Guarantor Certificate of even date
herewith, made by the Limited Guarantor in favor of the Collateral Agent
confirming certain information set forth in the Limited Guaranty Agreement,
together with any amendment thereto.
"Limited Guaranty" – The Limited Guaranty Agreement, dated March 1, 2013,
wherein the Limited Guarantor guarantees certain limited obligations of the
Borrower under this Agreement and the other Loan Documents, together with any
amendment thereto.
"Loan" – The loan in the amount of the Commitment to be made by the Lender
pursuant to the terms of this Agreement.
"Loan Documents" – This Agreement, the Note, the Mortgage, the Security
Agreement, the Financing Statements, the Disbursing Agreement, the Guaranty, the
6

--------------------------------------------------------------------------------

Table Of Contents
Limited Guaranty, the Environmental Indemnity, the Assignment of Development
Documents, the Assignment of Property Manager's Contract and any other documents
securing the Loan.
"Material Adverse Change or material adverse change" – If, in Lender's
reasonable discretion, the financial condition of a person, entity or property
has changed in a manner which could impair the value of Lender's security for
the Loan, prevent timely repayment of the Loan or otherwise prevent the
applicable person or entity from timely performing any of its material
obligations under the Loan Documents.
"Material Contract(s)" – Each contract which is material to the Borrower's
business, condition (financial or otherwise), operations, performance,
properties or prospects.
"Maturity Date" – October 1, 2019.
"Minimum Interest Rate" – A fixed rate of interest equal to five percent (5.0%)
per annum.
"Mortgage" – The Combination Construction Mortgage, Assignment of Rents,
Security Agreement and Fixture Financing Statement, dated March 1, 2013, from
the Borrower as mortgagor to the Collateral Agent as mortgagee, creating a first
lien on the Project and a security interest in all of the personal property
located thereon as security for payment of the Loan, together with any amendment
thereto.
"Net Operating Income" – The excess of Property Operating Income over Property
Operating Expenses during any period of time.
"Note" – The $43,672,000 Promissory Note of the Borrower, dated March 1, 2013,
evidencing the Advances to be made hereunder, together with any amendment
thereto.
"Organizational Documents" – The following documents, each of which shall be in
form and substance acceptable to the Lender:

(i) a copy of the Borrower's Articles of Organization, duly certified as of a
current date by the North Dakota Secretary of State;

(ii) a copy of the Borrower's Member Control and Operating Agreement, duly
certified as of a current date by an officer or manager of the Borrower;

(iii) a Certificate of Good Standing of the Borrower, duly issued as of a
current date by the North Dakota Secretary of State;

(iv) a copy of the resolutions of the Borrower's members authorizing execution,
delivery and performance of the Loan Documents and the transactions contemplated
thereby, duly certified by an officer or manager of the Borrower;

7

--------------------------------------------------------------------------------

Table Of Contents

(v) a copy of the Guarantor's Certificate of Limited Partnership, duly certified
as of a current date by the North Dakota Secretary of State;

(vi) a copy of the Guarantor's Partnership Agreement, duly certified as of a
current date by a general partner of the Borrower;

(vii) a copy of any consent of the Guarantor's partners which is necessary under
the Guarantor's Partnership Agreement to authorize the execution, delivery and
performance of the Loan Documents and the transactions contemplated thereby;

(viii) a copy of the Limited Guarantor's Articles of Incorporation, duly
certified as of a current date by the Minnesota Secretary of State;

(ix) a copy of the Limited Guarantor's Bylaws, duly certified as of a current
date by an officer or manager of the Limited Guarantor;

(x) a Certificate of Good Standing of the Limited Guarantor, duly issued as of a
current date by the Minnesota Secretary of State; and

(xi) a copy of the resolutions of the Limited Guarantor's board of directors or
shareholders authorizing execution, delivery and performance of the Loan
Documents applicable to the Limited Guarantor and the transactions contemplated
thereby, duly certified by an officer or manager of the Limited Guarantor.

"Participation Agreement(s)" – One or more participation agreements pursuant to
which a Lender shall have sold participating interests in the Loan in amounts
and on terms satisfactory to such Lender.
"Percentage" – With respect to each Lender, the percentage that its Commitment
constitutes of the maximum amount of the Loan.
"Perfection Certificate" – The Perfection Certificate of even date herewith,
made by the Borrower in favor of the Collateral Agent confirming certain
information set forth in the Security Agreement and the Financing Statement,
together with any amendment thereto.
"Permanent Loan Term" – The period beginning on October 1, 2014 and ending on
the Maturity Date.
"Permitted Encumbrances" – Liens, charges and encumbrances on title to the Land
(a) in favor of the Lender, (b) permitted by the Lender in writing, or (c)
listed in the Mortgage or Security Agreement as a permitted encumbrance.
"Person" – Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated
8

--------------------------------------------------------------------------------

Table Of Contents
organization, government or governmental agency or political subdivision or any
other entity, whether acting in an individual, fiduciary or other capacity.
"Plans and Specifications" – The plans and specifications for the Improvements
prepared and signed by the Architect and approved by the Lender and the
Inspecting Architect/Engineer.
"Pre-Closing Agreement" – The Pre-Closing Acknowledgement and Authorization,
dated March 1, 2013, made by the Borrower in favor of the Lender, together with
any amendment thereto.
"Project" – The Land and the Improvements as they may at any time exist.
"Project Costs" – The costs shown on the Total Project Cost Statement.
"Property Manager" – One or more property managers hired by Borrower to manage
certain aspects of the Project.
"Property Manager's Contract" – The agreement between the Borrower and the
Property Manager regarding management of the Project.
"Property Operating Expenses" – All actual, normal and reasonable expenses of
owning, operating, leasing, managing, maintaining and occupying the Project
incurred by the Borrower, including but not limited to (a) all payments to, for
the benefit of or required in connection with personnel employed to manage,
operate and maintain the Project, including but not limited to wages, salaries,
uniform allowances, medical and/or life insurance, pension and other employee
benefit payments, workers' compensation insurance payments, unemployment
insurance payments, and FICA and other payroll taxes; (b) all utility charges,
including but not limited to electric, gas, oil, water, sanitary sewer, storm
sewer, and trash and rubbish removal charges; (c) all costs of heating,
lighting, ventilating and air conditioning the Project; (d) all premiums for
hazard, casualty, rent loss and liability insurance carried upon the Project;
(e) ad valorem real estate and personal property taxes, installments of special
assessments and sales tax payments; (f) all Project, building, grounds, driveway
and parking area maintenance and repair expenses, including the cost of
supplies, tools and equipment therefor; (g) all costs of janitorial services,
tools, equipment and supplies; (h) any property management fees; (i) all
landscaping, lawn, shrub and tree trimming, fertilizing and care expenses; (j)
all equipment lease payments; (k) all snow and ice removal expenses; (l) all
advertising and promotion expenses; (m) all costs of grounds keeping and
cleaning services and supplies; (n) all security expenses; (o) all costs of
printing, stationery and office supplies; (p) attorneys' fees and accountants'
fees incurred in the ordinary course of operation of the Project, (q) reserves
required by the terms of the Loan Documents, (r) ground rent payments, if any;
but excluding (i) capital improvements and expenditures; (ii) depreciation of
the Project; (iii) fees of consultants; (iv) costs in connection with or in
contemplation of sale or refinancing, such as costs of appraisals, environmental
or engineering studies, etc.; (v) distributions to members of the Borrower;
(vii) income or franchise taxes; (viii) leasing commissions and the costs of
tenant improvements; (ix)
9

--------------------------------------------------------------------------------

Table Of Contents
scheduled principal payments of Indebtedness paid or due and payable; and (x)
Interest Expense.  In calculating Property Operating Expenses for any given
month, Property Operating Expenses shall include one-twelfth (1/12) of any
annual expenditure, such as taxes and insurance.  The Borrower shall not
artificially accelerate or delay collection of Property Operating Income or
payment of Property Operating Expenses for the purpose of increasing Net
Operating Income.
"Property Operating Income" – All gross receipts, income, payments and
consideration resulting from the operation, leasing and occupancy of the Project
actually received by the Borrower, including but not limited to rentals and
other fees and charges (including forfeited security deposits) payable by any
person pursuant to a lease; late charges; interest on delinquent rents; interest
on security and other deposits (to the extent that the same is not required by
law to be paid to tenants); and laundry and vending machine income; but
excluding proceeds of casualty insurance and of condemnation and proceeds of any
sale or refinancing of all or any portion of the Project or any interest
therein.
"Purchase Documents" – Collectively, the Purchase Agreement between Borrower and
WRH Holding, LLC pursuant to which the Borrower has purchased or will purchase
the Land along with all other related documents or agreements evidencing
Borrower's purchase of the Land.
"Required Lenders" – Lenders holding Percentages aggregating at least sixty-six
and two-thirds percent (66 2/3%).
"Required Permits" – Each building permit, environmental permit, utility permit,
land use permit, wetland permit and any other permits, approvals or licenses
issued by any Governmental Authority which are required in connection with the
operation of the Project.
"Security Agreement" – The Security Agreement, dated March 1, 2013, from the
Borrower as debtor to the Collateral Agent as secured party, creating a first
lien security interest on all the Borrower's personal property assets, together
with any amendment thereto.
"Subcontract" – Any contract between the General Contractor and a Subcontractor.
"Subcontractor" – Any person who contracts with the General Contractor to
perform any of the work or supply any of the materials necessary to complete the
Improvements.
"Sworn Construction Statement" – A sworn construction statement duly executed by
the Borrower and the General Contractor showing all Contractors having contracts
or subcontracts for specific portions of the work on the Improvements and the
amounts due or to become due each such Contractor, and including all so-called
"hard" costs of any kind incurred and to be incurred in constructing the
Improvements and fulfilling the
10

--------------------------------------------------------------------------------

Table Of Contents
obligations of the General Contractor under the terms of the General
Contractor's Contract.
"Title" – First American Title Company, Inc. D/B/A Tri-County Abstract and Title
Guaranty.


"Total Project Cost Statement" – A total project cost statement duly executed by
the Borrower incorporating the Sworn Construction Statement and setting forth
all costs and expenses of any kind incurred or to be incurred by the Borrower in
connection with acquisition of the Land and completion of the Improvements,
including all so-called "hard" and "soft" costs.
ARTICLE II


COMMITMENT TO MAKE ADVANCES, DISBURSEMENT
PROCEDURES AND DEPOSIT OF FUNDS
Section 2.01                          The Advances
.  The Lender agrees, on the terms and subject to the conditions hereinafter set
forth, to make Advances to the Borrower from time to time during the period from
the date hereof to the Commitment Termination Date in an aggregate principal
amount of up to and including the maximum amount of the Commitment.  All
Advances shall be used to pay Project Costs.  The obligation of the Borrower to
repay the Advances shall be evidenced by this Agreement and the Note.
Section 2.02                          Disbursement Procedures.
(a)
Whenever the Borrower desires an Advance, which shall be no more often than
monthly, the Borrower shall submit to the Administrative Agent a Draw Request,
duly executed on behalf of the Borrower, setting forth the information requested
therein.  Each Draw Request shall be submitted at least seven (7) days before
the date the Advance is desired.  Each Draw Request shall be limited to amounts
equal to (i) the total of such costs actually incurred and paid or owing by the
Borrower to the date of such Draw Request for work performed on the Project that
the Lender has committed to finance pursuant to Section 2.01 hereof, plus (ii)
the cost of materials and equipment not incorporated in the Project, but
delivered to and suitably stored on the Land; less, (iii) with respect to
construction items (so-called "hard costs"), except for amounts due to materials
suppliers who are not providing labor in connection with the Project, five
percent (5%) (or such lesser holdback as authorized by the Lender); and less
prior Advances.  Notwithstanding anything herein to the contrary, no Advances
for materials stored on the Land will be made by the Lender unless the Borrower
shall advise the Administrative Agent of its intention to so store materials
prior to their delivery, and provides suitable security for such storage.  Each
Draw Request shall constitute a representation and warranty by the Borrower that
all representations and warranties set forth in Article IV are true and correct
as of the date of such Draw Request.

11

--------------------------------------------------------------------------------

Table Of Contents
(b)
At the time of submission of each Draw Request, the Borrower shall also submit
to the Administrative Agent and Title the materials required under the
Disbursing Agreement.

(c)
If on the date an Advance is desired, (i) the Borrower has performed all of its
agreements and complied with all requirements therefor to be performed or
complied with hereunder including satisfaction of all applicable conditions
precedent contained in Article III hereof, (ii) the Borrower has performed all
of its obligations under the Disbursing Agreement, and (iii) the Administrative
Agent receives a current construction report from the Inspecting
Architect/Engineer confirming the accuracy of the information set forth in the
Draw Request, the Lender shall pay to Title the amount of the requested Advance,
and Title will disburse such funds pursuant to and in accordance with the terms
of the Disbursing Agreement.  Each Advance disbursed to Title shall bear
interest at the rate provided in this Agreement from the date such Advance is
disbursed to Title.

Section 2.03                          Deposit of Funds by the Borrower
.  If the Administrative Agent shall at any time in good faith determine that
the undisbursed amount of the Commitment is less than the amount required to pay
all unpaid costs and expenses of any kind which reasonably may be anticipated in
connection with the completion of the Improvements (including reserves which in
the Administrative Agent's opinion are adequate to pay interest on the Loan and
to provide for construction contingencies), and shall thereupon send written
notice thereof to the Borrower specifying the amount required to be deposited by
the Borrower with the Administrative Agent to provide sufficient funds to pay
all such costs and complete the Improvements, the Borrower agrees that it will,
within seven (7) calendar days of receipt of any such notice, deposit with the
Administrative Agent, in a non-interest bearing account, the amount of funds
specified in the Administrative Agent's notice.  The Borrower agrees that any
such funds deposited with the Administrative Agent may be disbursed by the
Administrative Agent, before any further disbursement of Loan proceeds from the
Lender, to pay any and all costs and expenses of any kind in connection with
completion of the Improvements.
Section 2.04                          Advances Without Receipt of Draw Request
.  Notwithstanding anything herein to the contrary, the Lender shall have the
irrevocable right at any time and from time to time to apply funds which it
agrees to advance hereunder to pay interest on the Loan as and when it becomes
due, and to pay any and all of the expenses referred to in Section 7.04 hereof,
all without receipt of a Draw Request from the Borrower.
Section 2.05                          The Note
.  The obligation of the Borrower to repay any and all Advances made in
connection with this Agreement shall be evidenced by the Note and this
Agreement.  The Administrative Agent shall enter in its records the amount of
each Advance under, and the payments made on, the Loan, and such records shall
be deemed conclusive evidence of the subject matter thereof, absent manifest
error.
Section 2.06                          Interest
.  The Borrower promises to pay interest on the unpaid principal amount of the
Loan for the period commencing on the date of each Advance until the Loan is
paid in full.
12

--------------------------------------------------------------------------------

Table Of Contents
(a)
Construction Loan Term.  From and after the date of each Advance through the
Construction Loan Term, the outstanding principal balance of the Loan shall bear
interest at the Fixed Interest Rate.



(b)
Permanent Loan Term.  From and after the Adjustment Date, the outstanding
principal balance of the Loan shall bear interest at the Adjustable Interest
Rate.  On the Adjustment Date, Lender shall adjust the Adjustable Interest Rate
based on the Adjustable Rate Index.  The effective date of such adjustment shall
be the Adjustment Date, with the first payment of interest at the adjusted rate
due on November 1, 2014.



(c)
Computation.  Interest accruing on the Loan and all fees payable under the Loan
Documents shall be computed on the basis of a year of 360 days but charged for
the actual number of days principal remains unpaid.

(d)
Default Rate.  From and after notice from the Administrative Agent to Borrower
following the occurrence of an Event of Default and continuing thereafter until
such Event of Default has been remedied to the written satisfaction of the
Administrative Agent, the principal balance of the Loan and all other
obligations of the Borrower as set forth in the Loan Documents shall bear
interest at an annual rate (the "Default Rate") equal to the sum of (i) the
interest rate otherwise in effect with respect to such outstanding principal
from time to time, plus (ii) five percent (5%); provided that notwithstanding an
Event of Default described in Section 6.01(a) or Section 6.01(l), the Default
Rate shall occur automatically without notice or action by the Administrative
Agent.

Section 2.07                          Payments and Prepayments
.  From and after the date hereof, principal and accrued interest on the
outstanding balance of the Loan shall be payable as follows:
(a)
Interest Only Payment.  Beginning on April 1, 2013, and continuing on the same
day of each month thereafter through and including October 1, 2014, interest
only on the unpaid principal balance shall be paid on the Loan.

(b)
Amortizing Payments.  Beginning on November 1, 2014 and continuing on the same
day of each month thereafter through the close of the Permanent Loan Term,
principal and interest shall be due and payable in an amount sufficient to fully
amortize the outstanding principal balance of this Loan Agreement and all
interest accrued hereon, at the Adjustable Interest Rate, in equal monthly
installments over an assumed term of twenty (20) years, with such term beginning
on the first day of the Permanent Loan Term.  Such monthly payment shall be
established by the Administrative Agent on the Adjustment Date and the monthly
payment shall not be adjusted for any partial principal prepayment permitted
under Section 2.07(f) or any Mandatory Prepayment.  Any such principal
prepayment shall be applied to the reduction of principal in the inverse order
of maturity.  Any application of payments to principal made due to the monthly
payment established under this Section shall not be subject to the prepayment
premiums required by Section 2.07(f).

13

--------------------------------------------------------------------------------

Table Of Contents
(c)
Mandatory Additional Payments.  Beginning with the first full calendar quarter
that begins nine (9) months following the Completion Date, at the close of each
calendar quarter during the Permanent Loan Term, the Borrower shall make a
payment of principal under the Loan equal to the amount of the Net Operating
Income for such quarter which resulted in the Debt Service Coverage Ratio for
such quarter exceeding 1.5 to 1.0 for any such calendar quarter (each, a
"Mandatory Prepayment").  Notwithstanding the foregoing, the mandatory payment
obligations under this section shall not apply to the amount of the Net
Operating Income which resulted in the Debt Service Coverage Ratio exceeding 2.2
to 1.0 for any such calendar quarter.  The Mandatory Prepayment shall not reduce
the monthly payment established pursuant to Section 2.07(b) and shall not be
subject to the prepayment premiums required by Section 2.07(f).  When providing
Lender with the financial information required by Section 5.01(d)(iii), Borrower
shall include a calculation of the Debt Service Coverage Ratio with respect to
the applicable quarter.  Borrower shall deliver the Mandatory Prepayment within
thirty (30) days after Borrower delivers to Lender the financial information
required by Section 5.01(d)(iii); provided however, that such payment must be
made within one hundred twenty (120) days following the close of the applicable
calendar quarter.

(d)
Final Payment.  Borrower will pay the principal balance of the Loan and all
other obligations and liabilities of the Borrower set forth in the Loan
Documents in full on the Maturity Date, TIME BEING OF THE ESSENCE.  THIS LOAN
REQUIRES A BALLOON PAYMENT.

(e)
Accelerated Payments.  Upon the occurrence of an Event of Default and
acceleration of the Loan, pursuant to and as permitted by Section 6.02, the Loan
and all other obligations of the Borrower evidenced by the Loan Documents, shall
be immediately due and payable as provided in Section 6.02.

(f)
Prepayments.

(i)            Construction Loan Term.  Borrower may prepay the principal
balance outstanding under the Loan in whole or in part at any time during the
Construction Loan Term, provided that between the date of this Agreement through
and including June 30, 2014, the Borrower shall pay a premium equal to one
percent (1.0%) of the principal amount being prepaid at the time of such
prepayment.  From July 1, 2014 through and including the day immediately prior
to the first day of the Permanent Loan Term, Borrower may prepay the principal
balance outstanding under the Loan in whole or in part without premium or
penalty.
(ii)            Permanent Loan Term.  Borrower may prepay the principal balance
outstanding under the Loan in whole or in part at any time during the Permanent
Loan Term, provided that the Borrower shall pay a premium equal to (1) five
percent (5.0%) of the principal amount being repaid with any prepayment made
during the first (1st) year of the Permanent Loan Term, (2) four percent (4.0%)
of the principal amount being repaid with any prepayment made during the second
(2nd) year of 
14

--------------------------------------------------------------------------------

Table Of Contents
the Permanent Loan Term, (3) three percent (3.0%) of the principal amount being
repaid with any prepayment made during the third (3rd) year of the Permanent
Loan Term, (4) two percent (2.0%) of the principal amount being repaid with any
prepayment made during the fourth (4th) year of the Permanent Loan Term, and (5)
one percent (1.0%) of the principal amount being repaid with any prepayment made
during the fifth (5th) year of the Permanent Loan Term.
(iii)            Effect of Prepayments.  Unless the Loan and all accrued
interest are paid in full, no prepayment under this Section shall suspend or
reduce required payments.
Section 2.08                          Application of the Payments
.  All payments shall be applied first to late charges due in connection with
any agreements entered into between Borrower and Lender, if any, second to
interest at the rate then in effect under the terms hereof and third to
principal, provided however, that if any advance made by the Lender as the
result of a default on the part of the Borrower under the terms of this
Agreement, the Note or any instrument securing the Note is not repaid on demand,
any monies received, at the option of the Lender, may first be applied to repay
such advances, plus interest thereon at the Default Rate, and the balance, if
any, shall be applied in accordance with the provisions hereof; and provided
further, that during the continuance of any Event of Default, payments may be
applied to the obligations of the Borrower in such order of application as
Lender may in its sole discretion require.
Section 2.09                          Manner of Payment
.  Payments and prepayments of principal of, and interest on, the Loan and all
fees, expenses and other obligations under the Loan Documents shall be made
without set-off or counterclaim in immediately available funds not later than
2:00 p.m., Minot, N.D. time, on the dates due at the Administrative Agent's
office as specified in Section 7.05 or pursuant to other written instructions
from the Administrative Agent.  Funds received on any day after such time shall
be deemed to have been received on the next Business Day.  Whenever any payment
to be made hereunder or on the Loan shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of any
interest or fees.
Section 2.10                          Increased Costs
.  If, as a result of any generally applicable law, rule, regulation, treaty or
directive not in existence or effect on the date of this Agreement, or any
generally applicable change in any existing law, rule, regulation, treaty or
directive or in the interpretation or administration thereof, or compliance by
the Lender with any generally applicable request or directive not in existence
or effect on the date of this Agreement (whether or not having the force of law)
from any court, central bank, governmental authority, agency or instrumentality,
or comparable agency, in each case after the date hereof:
(a)            any tax, duty or other charge with respect to the Loan is
imposed, modified or deemed applicable, or the basis of taxation of payments to
the Lender of interest or principal of the Loan (other than taxes imposed on the
overall net income of the Lender by the jurisdiction in which the Lender has its
principal office) is changed;
15

--------------------------------------------------------------------------------

Table Of Contents


(b)            any reserve, special deposit, special assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender is imposed, modified or deemed applicable;


(c)            any increase in the amount of capital required or expected to be
maintained by the Lender or any Person controlling the Lender is imposed,
modified or deemed applicable; or


(d)            any other condition affecting this Agreement or the Loan is
imposed on the Lender or the relevant funding markets;


and the Lender reasonably and in good faith determines that, by reason thereof,
the cost to the Lender of making or maintaining the Loan is increased, or the
amount of any sum receivable by the Lender hereunder is reduced; then, the
Borrower shall pay to the Lender upon demand (which demand shall include
sufficient evidence thereof) such additional amount or amounts as will
compensate the Lender (or the controlling Person in the instance of (c) above)
for such additional costs or reduction.  In determining such amounts, the Lender
may use any reasonable averaging, attribution and allocation methods with such
determination and methodology being provided to Borrower in writing.  In the
event Lender invokes its rights under this Section 2.10 and the resultant cost
to the Borrower exceeds $50,000 in any calendar year, Borrower shall have the
right to prepay the Loan in full during such calendar year and such prepayment
shall not be subject to the prepayment premiums required by Section 2.07(f).


Section 2.11                          Contingent Commitment
.  Lender agrees to use commercially reasonable efforts to make additional
Advances under the Loan in the amount of its Contingent Commitment set forth on
Exhibit B.  The Contingent Commitment (or any portion thereof secured by Lender)
shall be made available upon Lender entering into one or more Participation
Agreements (excluding those executed on or within seven (7) days following the
date of this Agreement) with participants willing to provide the amount of the
Contingent Commitment.  In the event Lender does not enter into Participation
Agreements sufficient to fund the Contingent Commitment before Borrower expends
$18,690,190 in Equity, Borrower shall contribute such additional Equity as
necessary to satisfy the unfunded portion of the Contingent Commitment prior to
Lender's initial Advance under the Loan.  The Commitment shall include that
portion of the Contingent Commitment for which Lender is able to execute
Participation Agreements.


ARTICLE III
CONDITIONS OF ADVANCES
Section 3.01                          Conditions Precedent to Initial Advance
.  The obligation of the Lender to make the initial Advance shall be subject to
the condition precedent that the Borrower shall be in compliance with the
conditions contained in Section 3.02 and the further condition precedent that
the Lender shall have received on or before the date of the initial Advance
hereunder the following, each to be satisfactory to the Lender in form and
substance:
(a)
The Note duly executed by the Borrower;

16

--------------------------------------------------------------------------------

Table Of Contents
(b)
The Disbursing Agreement duly executed by the Borrower, Title, the General
Contractor and the Administrative Agent;

(c)
The Mortgage duly executed by the Borrower;

(d)
The Financing Statements;

(e)
The Environmental Indemnity duly executed by the Borrower, the Guarantor and the
Limited Guarantor;

(f)
The Guaranty duly executed by the Guarantor;

(g)
The Assignment of Development Documents duly executed by the Borrower;

(h)
The Pre-Closing Agreement duly executed by the Borrower;

(i)
A copy of the Plans and Specifications;

(j)
If requested by Lender, a report of the Inspecting Architect/Engineer approving
the Plans and Specifications, the soil tests, the General Contractor's Contract
and the Sworn Construction Statement;

(k)
Copies of the General Contractor's Contract, the Architect's Contract and the
Property Manager's Contract;

(l)
Copies of such Subcontracts as the Lender may request;

(m)
The Sworn Construction Statement;

(n)
The Limited Guaranty duly executed by the Limited Guarantor;

(o)
The Appraisal;

(p)
Evidence satisfactory to the Lender that the Borrower has collectively expended,
allocated (or committed to expend to the extent of the Subordinate Loan) not
less than $18,690,190 (being the Cost of Completion less the amount of the
Commitment) of Equity, plus the unfunded portion of the Contingent Commitment
which must be funded as Equity pursuant to Section 2.11, as described in the
Sworn Construction Statement, in payment of Project Costs which would otherwise
be properly payable from an Advance, together with satisfactory lien waivers for
lienable work and/or materials paid with such funds;

(q)
An extended coverage ALTA Mortgagee's Policy of Title Insurance issued by Title
(Form 1970, Form 1992 Revised 10-23-92 with the exclusion for arbitration
requirement deleted, or Form 2006) and containing such endorsements as Lender
may require including ALTA Form 9 (Comprehensive), ALTA Form 17 (Access), Doing
Business, Usury, Survey, ALTA Form 8.1 (Environmental Lien), Delete

17

--------------------------------------------------------------------------------

Table Of Contents
Arbitration, ALTA Form 18 (Separate Tax Parcel), Subdivision Compliance, ALTA
Form 3.1 (Zoning), ALTA Form 14 (Future Advance – Priority), Utility Facilities
and CLTA Form 103.1 (Blanket Easement). Such Policy shall be in an amount equal
to the maximum amount of the Commitment, and shall insure the Mortgage as a
first lien on a good and marketable fee simple title to the Project, subject
only to such encumbrances and exceptions as shall be acceptable to the Lender.
Without limiting the generality of the foregoing, such Policy shall insure the
Lender against claims for mechanics' liens, rights of parties in possession and
matters which would be disclosed by a comprehensive survey of the Land. To the
extent such policy was issued with an effective date prior to the date of this
Agreement, Borrower shall cause Title to issue a date down endorsement to the
ALTA Mortgagee's Policy of Title Insurance effective on or after the date of
this Agreement;

 
(r)
A survey of the Land dated within sixty (60) days prior to the date of this
Agreement prepared and certified by a licensed or registered surveyor to the
Lender in accordance with Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys (as adopted by the ALTA and NSPS in 2005) including Items
Nos. 1, 2, 3, 4, 6, 7(a), 8, 9, 10, 11(b) and 13 of Table A thereof and such
other items as the Lender may reasonably require.  The survey shall be "spotted"
to show the proposed Improvements according to the site plan prepared by the
Architect, and shall be revised to show foundations when laid.  Upon completion
of the Improvements the survey shall be recertified "as-built";

(s)
A copy of the plat in which the Land is included conforming to all platting
requirements, or evidence that a plat is not required or has been waived by the
appropriate Governing Authority;

(t)
Searches conducted in the appropriate offices of the Governing Authorities
showing no tax liens, bankruptcies, judgments or other liens affecting the
Borrower or the Project, and Uniform Commercial Code searches disclosing no
security interests existing against the Borrower or the Project including the
equipment, fixtures and personalty;

(u)
The site plan prepared by the Architect showing the proposed Improvements;

(v)
Copies of all Required Permits;

(w)
A letter from the appropriate Governing Authority or other evidence establishing
that the Improvements when constructed in accordance with the Plans and
Specifications will comply in all respects with all applicable zoning, planned
unit development, subdivision, platting, environmental and land use
requirements, without special variance or exception, together with such other
evidence as the Lender shall request to establish that the Project and the
contemplated use thereof are permitted by and comply with all applicable use
restrictions, requirements in prior conveyances, zoning ordinances,
environmental laws and regulations, water shed district regulations and all

18

--------------------------------------------------------------------------------

Table Of Contents
 
other applicable laws or regulations, and have been duly approved by the City
and the other Governing Authorities;

 
(x)
Soil reports describing the soil conditions and indicating any corrective action
that may be necessitated because of such conditions, together with evidence that
the Plans and Specifications incorporate such corrective action, if any;

(y)
A Phase I Environmental Site Assessment certified within ninety (90) days of the
date of this Agreement, addressed and certified to the Borrower and the Lender
and performed by a qualified licensed engineer in strict conformance with the
Standard Practice for Environmental Site Assessment Process, ASTM Standard
E1527-05 and a findings and conclusions section consistent with Section 12.8
thereof and any additional investigations and analysis necessary for the
consultant to conclude there are no Recognized Environmental Conditions (as such
term is used in Standard E1527) associated with the Project, or such have been
remediated in accordance with applicable law;

(z)
Evidence, in the form of a survey satisfying the requirements of Section
3.01(r), establishing that all utilities necessary for the construction and
operation of the Project are available at the boundaries of the Land, including
without limitation water, sewer, electricity, gas and telephone, and that the
Borrower has the right to connect to and use such utilities;

(aa)
Copies of certificates of builder's risk insurance (including business
interruption or so-called "soft costs" insurance) and comprehensive general
liability insurance and a certificate of the worker's compensation insurance as
required under Section 5.01(f), with all such insurance in full force and
effect;

(bb)
A Flood Certificate issued by a national flood plain search company on FEMA Form
No. 81-93 in accordance with the provisions of the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 certifying that the Improvements are not located in
a special flood hazard area (as determined by the Federal Emergency Management
Agency);

(cc)
The Organizational Documents;

(dd)
The Participation Agreements;

(ee)
Closing instructions between the Administrative Agent's legal counsel and Title;

(ff)
A closing protection letter issued by Title (if the closer is an agent of
Title);

(gg)
Financial statements, tax returns and credit reports of the Borrower;

19

--------------------------------------------------------------------------------

Table Of Contents
(hh)
Confirmation that the Borrower has established its operating account with the
Lender;

(ii)
The Security Agreement duly executed by the Borrower;

(jj)
The Development Agreement;

(kk)
Copies of the executed Purchase Documents;

(ll)
The Limited Guaranty duly executed by the Limited Guarantor;

(mm)
Legal opinion of counsel to the Borrower addressing such matters incident to the
transactions contemplated by this Agreement as the Lender may reasonably
require;

(nn)
The Perfection Certificate duly executed by the Borrower;

(oo)
The Limited Guarantor Certificate duly executed by the Limited Guarantor; and

(pp)
The initial Draw Request.

Section 3.02                          Further Conditions Precedent to All
Advances
.  The obligation of the Lender to make each Advance shall be subject to the
condition precedent that the Borrower shall be in compliance with all conditions
set forth in Section 3.01, and the further conditions precedent that on the date
of such Advance:
(a)
No Default or Event of Default hereunder shall have occurred and be continuing
and all representations and warranties made by the Borrower in Article IV shall
continue to be true and correct as of the date of such Advance.

(b)
No determination shall have been made by the Administrative Agent that the
undisbursed amount of the Commitment is less than the amount required to pay all
costs and expenses of any kind which reasonably may be anticipated in connection
with the completion of the Improvements; or if such a determination has been
made and notice thereof sent to the Borrower, the Borrower has deposited the
necessary funds with the Administrative Agent in accordance with Section 2.03
hereof.

(c)
The disbursement requirements of Section 2.02 hereof shall have been satisfied.

(d)
If required by the Administrative Agent, the Administrative Agent shall be
furnished with a statement of the Borrower and of any Contractor, in form and
substance required by the Administrative Agent, setting forth the names,
addresses and amounts due or to become due as well as the amounts previously
paid to every Contractor, subcontractor, person, firm or corporation furnishing
materials or performing labor in connection with the construction of any part of
the Improvements.

20

--------------------------------------------------------------------------------

Table Of Contents
(e)
The Borrower shall have provided to the Lender such evidence of compliance with
all of the provisions of this Agreement as the Lender may reasonably request.

(f)
No Required Permit shall have been revoked or the issuance thereof subjected to
challenge before any court or other Governing Authority.

(g)
If any of the Project Costs as shown on the Sworn Construction Statement or the
Total Project Cost Statement have changed, the Borrower shall have provided to
the Lender an updated Sworn Construction Cost Statement or Total Project Cost
Statement.

Section 3.03                          Conditions Precedent to the Final Advance
.  The obligation of the Lender to make the final Advance shall be subject to
the condition precedent that the Borrower shall be in compliance with all
conditions set forth in Sections 3.01 and 3.02 and, further, that the following
conditions shall have been satisfied prior to the Completion Date:
(a)
The Improvements, including all landscape and parking requirements, shall have
been completed in accordance with the Plans and Specifications and the Lender
shall have received a certificate of completion from the General Contractor and
the Architect certifying that (i) work on the Improvements has been completed in
accordance with the Plans and Specifications and all labor, services, materials
and supplies used in such work have been paid for and (ii) the completed
Improvements conform with all applicable zoning, land use planning, building and
environmental laws and regulations of all Governing Authorities.

(b)
The Lender shall have received satisfactory evidence that all work requiring
inspection by municipal or other Governing Authorities has been duly inspected
and approved by such authorities, and that all requisite certificates of
occupancy and any other approvals for occupancy and operation of the
Improvements have been issued.

(c)
The Lender and Title shall have received a final lien waiver from each
Contractor for all work done and for all materials furnished by it for the
Improvements.

(d)
The Lender shall have received an "as-built" survey of the Land meeting all of
the requirements set forth in Section 3.01(r) and showing that the Improvements
as completed are entirely within the exterior boundaries of the Land and any
building setback or restriction lines and do not encroach upon any easements or
right-of-way, and showing such other information as the Lender may reasonably
request.

Section 3.04                          Reduced Construction Cost Advance
.  If (a) Borrower has satisfied all of conditions precedent to the final
Advance set forth in Section 3.03, (b) the actual Cost of Completion is less
than the projected total cost set forth on the Total Project Cost Statement, (c)
the aggregate of all Advances (including the final Advance) is less than the
Commitment (including any reduction therein resulting from any unfunded portion
of the Contingent Commitment), (d) Borrower has made the Equity contribution,
(e) the ratio of (i) the aggregate of all Advances (including the final Advance)
to (ii) the lesser of the (A) actual Cost of Completion and (B) the appraised
value determined in the Lender's sole discretion, is less than
21

--------------------------------------------------------------------------------

Table Of Contents
seventy percent (70%), and (f) no Default or Event of Default has occurred, then
Lender, upon written request by Borrower, agrees to make an additional Advance
(the "Reduced Construction Cost Advance") up to an amount that would result in
the ratio of (i) the aggregate of all Advances (including the final Advance) to
(ii) the lesser of the (A) actual Cost of Completion and (B) the appraised value
determined in the Lender's sole discretion, being equal to seventy percent
(70%).  The Reduced Construction Cost Advance must be requested at the time the
Borrower requests the final Advance and Lender is only required to make a single
Reduced Construction Cost Advance in the allowed amount requested by the
Borrower.  Notwithstanding the foregoing, Lender shall only be required to make
the Reduced Construction Cost Advance if the aggregate of all Advances
(including the final Advance and the Reduced Construction Cost Advance) does not
exceed the Commitment (including any reduction therein resulting from any
unfunded portion of the Contingent Commitment).  Additionally, the Lender shall
not be obligated to make the Reduced Construction Cost Advance if the Lender has
at any time exercised its rights under Section 2.03 of this Agreement.
Section 3.05                          No Waiver
.  The making of any Advance prior to fulfillment of any condition thereof shall
not be construed as a waiver of such condition, and the Lender reserves the
right to require fulfillment of any and all such conditions prior to making any
subsequent Advances.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01                          Representations and Warranties
.  The Borrower represents to the Lender and warrants as follows:
(a)
The Borrower is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of North Dakota, and has all
requisite power and authority to purchase and own the Land and construct the
Improvements, and to execute and deliver and to perform all of its obligations
under this Agreement, the Note and the Loan Documents and the execution and
delivery thereof and the carrying out of the transactions contemplated thereby
will not violate, conflict with or constitute a default under the terms of the
Organizational Documents or under any note, bond, debenture or other evidence of
indebtedness or any contract, loan agreement or lease to which the Borrower is a
party or by which the Land is subject, or violate any law, regulation or order
of any Governing Authority, or any court order or judgment in any proceeding to
which the Borrower is or was a party or by which the property of the Borrower is
bound.

(b)
The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents have been duly authorized by the Borrower.

(c)
This Agreement constitutes and the other Loan Documents when delivered hereunder
will constitute, legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

22

--------------------------------------------------------------------------------

Table Of Contents
(d)
Set forth on Schedule 4.01(d) is a complete and accurate list as of the date
hereof of all Material Contracts held by the Borrower and its Affiliates with
respect to the Project.  Each such Material Contract has been duly authorized,
executed and delivered by all parties thereto, is in full force and effect and
is binding upon and enforceable against all parties thereto in accordance with
its terms and, to the Borrower's actual knowledge, there exists no default under
any Material Contract by any party thereto.

(e)
The Borrower will obtain as and when required by law and the Governing
Authorities all Required Permits for construction of the Improvements and
operation of the Project.

(f)
The Improvements will be constructed strictly in accordance with the Plans and
Specifications; will be constructed entirely on the Land; and will not encroach
upon or overhang any easement or right-of-way.  The Project, both during
construction and at the time of completion, and the contemplated use thereof,
will not violate any applicable zoning or use statute, ordinance, building code,
rule or regulation, or any covenant or agreement of record.  The Borrower agrees
that it will furnish to the Lender from time to time reasonably satisfactory
evidence with respect thereto.

(g)
Any and all financial statements of the Borrower and IRET heretofore delivered
to the Lender by or on behalf of the Borrower or IRET are true and correct in
all respects, have been prepared in accordance with GAAP, and fairly present the
financial condition of the subject thereof as of the respective dates thereof.
 No Material Adverse Change has occurred in the financial conditions reflected
therein since the respective dates thereof and no additional borrowings have
been made by the Borrower since the date thereof other than the borrowing
contemplated hereby or approved by the Lender.  None of the aforesaid financial
statements or any certificate or statement furnished to the Lender by or on
behalf of the Borrower or IRET in connection with the transactions contemplated
hereby, and none of the representations and warranties in this Agreement,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein not
misleading.  To the best knowledge of the Borrower, there is no fact which would
lead to a Material Adverse Change or in the future (so far as the Borrower can
now foresee) may cause a Material Adverse Change with respect to the Borrower or
any of its properties or assets, which has not been set forth herein or in a
certificate or statement furnished to the Lender by the Borrower.

(h)
Since March 1, 2013, no development or event has occurred that is or could
reasonably be expected to be a Material Adverse Change with respect to the
Borrower or the Project.

(i)
IRET is the sole shareholder of IRET, Inc., which is the majority owner and
general partner of the Guarantor.

(j)
There is no suit, action, proceeding or investigation pending or threatened
against or affecting the Borrower (or any basis therefor) at law or in equity or
by or before any court, arbitrator, administrative agency or other federal,
state or local governmental

23

--------------------------------------------------------------------------------

Table Of Contents
 
authority which individually or in the aggregate, if adversely determined, might
cause a Material Adverse Change with respect to the Borrower of, any of the
transactions contemplated by this Agreement.

 
(k)
No consent, approval, order or authorization of or registration, declaration or
filing with any governmental authority is required in connection with a valid
execution and delivery of this Agreement, the other Loan Documents or of any and
all other agreements and instruments herein mentioned to which the Borrower is a
party or the carrying out or performance of any of the transactions required or
contemplated thereby, or, if required, such consent, approval, order or
authorization shall have been obtained or such registration, declaration or
filing shall have been accomplished prior to the initial Advance.

(l)
The Borrower does not maintain an "employee benefit plan" as defined in Section
3(3) of ERISA.

(m)
The proceeds of the Loan, together with any other funds to be contributed toward
the payment of Project Costs by the Borrower, all as shown on the Total Project
Cost Statement, will be sufficient to pay the entire cost of acquiring,
constructing, equipping and otherwise rendering the Project suitable for its
intended use.

(n)
The membership interests in the Borrower are owned seventy percent (70%) by the
Guarantor, and thirty percent (30%) by the Limited Guarantor.

(o)
None of the Borrower, Guarantor or Limited Guarantor is in violation of any laws
related to terrorism or money laundering (the "Anti-Terrorism Laws"), including
Executive Order No. 13,224 on Terrorist Financing of September 23, 2001 (the
"Executive Order") and The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the "USA Patriot Act").

(p)
None of the Borrower, Guarantor or Limited Guarantor is a person or entity with
which Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law.

(q)
None of the Borrower, Guarantor or Limited Guarantor is a person or entity named
as a "specially designated national" or "blocked person" on the most current
list published by the United States Treasury Department Office of Foreign Asset
Control (the "OFAC"), at its official website or any replacement website or
other replacement official publication of such list (the "OFAC List").

(r)
None of the Borrower, Guarantor or Limited Guarantor deals in or otherwise
engages in any transaction related to any property or interests in property
blocked pursuant to the Executive Order or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate any of the prohibitions set forth in the
Anti-Terrorism Laws.

24

--------------------------------------------------------------------------------

Table Of Contents
The foregoing representations and warranties shall survive the execution and
delivery of this Agreement and shall continue in full force and effect until the
obligations of Borrower hereunder or in connection with the Loan have been fully
satisfied.  The request for any Advance under this Agreement by Borrower shall
constitute a certification that the representations and warranties are true and
correct as of the date of such request to the best of Borrower's knowledge,
except to the extent that Lender has been notified of and has consented to any
change.
ARTICLE V


ADDITIONAL COVENANTS OF THE BORROWER
Section 5.01                          Affirmative Covenants
.  The Borrower agrees that:
(a)
The Borrower will (i) commence construction of the Improvements on or before
April 1, 2013, (ii) diligently proceed with construction of the Improvements
according to the Plans and Specifications and in accordance with all applicable
laws and ordinances, (iii) complete the Improvements by the Completion Date, and
(iv) use the proceeds of the Advances solely to pay Project Costs.

(b)
The Borrower will require each Contractor to comply with all rules, regulations,
ordinances and laws bearing on its conduct of work on the Project.

(c)
The Borrower shall maintain accurate and complete books, accounts and records
pertaining to the Project.  The Borrower will permit the Lender, acting by and
through its officers, employees and agents during normal business hours to
examine all books, records, contracts, plans, drawings, permits, bills and
statements of account pertaining to the Project and to make extracts therefrom
and copies thereof.

(d)
The Borrower will prepare or cause to be prepared at its expense and deliver to
the Lender (in such number as may reasonably be requested):

(i)
As soon as practicable after the end of each fiscal year of the Borrower, and in
no event later than ninety (90) days thereafter, audited financial statements of
the Borrower as at the end of such fiscal year consisting of the balance sheet
of the Borrower and the related statements of income and changes in financial
position of the Borrower for the fiscal year then ended, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared by certified public accountants selected by the
Borrower.

(ii)
As soon as practicable after the end of each fiscal year of the Guarantor, and
in no event later than ninety (90) days thereafter, audited financial statements
of the Guarantor as at the end of such fiscal year consisting of the balance
sheet of the Guarantor and the related statements of income and changes in
financial position of the Guarantor for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared by certified public accountants selected
by the Borrower; provided however, that as long as IRET remains a
publicly-traded

25

--------------------------------------------------------------------------------

Table Of Contents
 
 
company on a publicly-regulated stock exchange, the Lender agrees to accept the
financial statements filed by IRET with such exchange in lieu of the financial
statements required by this Section 5.01(d)(ii).

(iii)
As soon as practicable after the end of each fiscal quarter of the Borrower (or
at the end of each month if requested by the Lender), unaudited operating
statements of the Project and a rent roll and rents receivable aging analysis
for the Project.

(iv)
As soon as practicable and in no event later than thirty (30) days after they
are filed with the United States Internal Revenue Service, the annual federal
income tax returns of the Borrower and the Guarantor.

(v)
Immediately upon becoming aware of the existence of any condition or event which
constitutes an Event of Default, written notice specifying the nature and period
of existence thereof and what action the Borrower has taken, is taking or
proposes to take with respect thereto.

The items specified in paragraphs (i) and (iii) shall be certified as accurate
and complete by the Chief Manager of the Borrower.
(e)
One or more deposit accounts used only for the Project (which accounts must be
the sole deposit accounts maintained with respect to the Project) shall be
maintained with the Administrative Agent until all amounts owing to the Lender
under this Agreement and the other Loan Documents have been fully repaid.  The
amount on deposit in such accounts shall at no time be less than $50,000,
provided that all amounts maintained on deposit with Administrative Agent by
Borrower, IRET or any Affiliate thereof shall be credited to the $50,000 minimum
collective deposit account balance required by this paragraph.  In the event
that Administrative Agent is declared insolvent or placed into receivership by a
state or federal banking regulatory authority, the Borrower shall have the right
to set-off amounts on deposit with Administrative Agent against the outstanding
principal balance of the Loan owing to Administrative Agent as a Lender
hereunder.

(f)
The Borrower shall, at all times until the Loan has been fully repaid, maintain,
or cause to be maintained, in effect, insurance policies as required under the
terms of Exhibit C attached hereto.

(g)
The Borrower shall pay the following non-refundable financing fees on the date
of this Agreement:

(i)            $257,540 shall be paid to First International Bank & Trust; and
(ii)            $70,000 shall be paid to Bank of North Dakota.
(h)
At any time before the Loan is repaid, the Lender may at its option obtain an
updated Appraisal of the Project at the Borrower's expense, provided that the
Borrower shall not be required to pay for any such Appraisal more than once in
any twelve (12)-month period.  At no time shall the ratio of (i) the sum of the
outstanding principal balance of the

26

--------------------------------------------------------------------------------

Table Of Contents
 
Loan plus the amount of Loan proceeds that remain undisbursed to (ii) the
appraised value of the completed Project exceed seventy percent (70%), and upon
demand the Borrower shall prepay a portion of the Loan if necessary to maintain
such ratio.

(i)
Within three (3) days following a written request by the Lender, the Borrower
shall provide to the Lender updated copies of the Sworn Construction Statement
and/or the Total Project Cost Statement.

(j)
The Borrower will perform and observe all the terms and provisions of each such
Material Contract to be performed or observed by it, maintain each Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each Material Contract such
demands and requests for information and reports or for action as Borrower is
entitled to make under such Material Contract, except, in any case, where the
failure to do so, either individually or in the aggregate, would not be
reasonably likely to result in a Material Adverse Change with respect to the
Borrower or the Borrower's interest in any Material Contract.

(k)
Within sixty (60) days following the date of this Agreement, Borrower shall
provide to Administrative Agent copies of the insurance policies described in
Section 3.01(aa).

Section 5.02                          Negative Covenants
.  The Borrower agrees that, without the prior written consent of the
Administrative Agent, it will not:
(a)
Voluntarily, involuntarily or by operation of law agree to, cause, suffer or
permit (i) any sale, transfer, lease, sublease or conveyance of any interest of
the Borrower, legal or equitable, in the Project; (ii) any sale, transfer or
encumbrance of any of the membership interests in the Borrower; or (iii) except
for the Permitted Encumbrances, any mortgage, pledge, encumbrance or lien to be
outstanding against the Project or any portion thereof, or any security interest
to exist therein, without, in each instance, the prior written consent of the
Lender.  If the Borrower breaches the foregoing covenant, the Administrative
Agent may, at its election, declare all amounts owing under this Agreement and
the other Loan Documents to be immediately due and payable, without notice to
the Borrower (which notice the Borrower hereby expressly waives), and upon such
declaration all such amounts shall be immediately due and payable.

No transfer, conveyance, lease, sale or other disposition shall relieve the
Borrower from personal liability for its obligations hereunder or under the
other Loan Documents, whether or not the transferee assumes such obligations.
 The Agent may, without notice to the Borrower, deal with any successor owner of
all or any portion of the Project in the same manner as with the Borrower,
without in any way discharging the liability of the Borrower hereunder or under
the other Loan Documents.
(b)
Without the prior written consent of the Administrative Agent, agree or consent
to any "material" (as hereinafter defined) (i) change in the Plans and

27

--------------------------------------------------------------------------------

Table Of Contents
 
Specifications, (ii) change order under the General Contractor's Contract, or
(iii) change in the terms and provisions of the General Contractor's Contract or
the Architect's Contract. For purposes of this paragraph (b), the term
"material" shall mean a change which by itself, or when aggregated with any
other changes that have not been approved in writing by the Administrative
Agent, would increase or decrease the total cost of the Improvements by more
than $100,000. Regardless of whether the Administrative Agent's consent is
required hereunder, the Borrower shall notify the Administrative Agent of any
change in the Plans and Specifications, change order in the General Contractor's
Contract or change in the General Contractor's Contract or Architect's Contract.

(c)
Incorporate in the Project any materials, fixtures or property which are subject
to the claims of any other person, whether pursuant to conditional sales
contract, security agreement, lease, mortgage or otherwise.

(d)
On and after the Completion Date, allow the Debt Service Coverage Ratio to be
less than 1.25 to 1.0 for any calendar quarter.  The Debt Service Coverage Ratio
shall be determined at the close of each calendar quarter beginning with the
first calendar quarter following the Completion Date.

(e)
Borrower shall not assign, sell, pledge, encumber, transfer, hypothecate or
otherwise dispose of its interest or rights in this Agreement or in the Project,
or attempt to do any of the foregoing or suffer any of the foregoing, nor shall
any party owning a direct or indirect interest in Borrower assign, sell, pledge,
mortgage, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or interest (direct or indirect) in Borrower, attempt to do any of the
foregoing or suffer any of the foregoing, if such action would cause the Loan,
or the exercise of any of the Agent's or the Lender's rights in connection
therewith, to constitute a prohibited transaction under ERISA or the Internal
Revenue Code or otherwise result in the Agent or the Lender being deemed in
violation of any applicable provision of ERISA.  Borrower agrees to indemnify
and hold the Agent and the Lender free and harmless from and against all losses,
costs (including attorneys' fees and expenses), taxes, damages (including
consequential damages) and expenses Lender may suffer by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA necessary or desirable in each of the Agent's
and the Lender's sole judgment or by reason of a breach of the foregoing
prohibitions.

(f)
The Borrower was organized solely for the purpose of owning the Project and does
not own any real property other than the Project and does not operate any
business other than the ownership, development, construction and operation of
the Project.  The Borrower shall not during the term of the Loan, including any
extensions, modifications, renewals or refinancings thereof, acquire any real
property or assets other than the Project, operate any business other than the
ownership, development, construction and operation of the Project, or incur any
liability or obligation other than those incurred in the ownership, development,
construction and operation of the Project.  The Borrower will not commingle any
of its funds or assets with those of any other entity and has held, and will
hold, all of its assets in its own name.  The Borrower has

28

--------------------------------------------------------------------------------

Table Of Contents
 
conducted and will conduct all of its business in its own name. The Borrower has
paid and will pay all of its liabilities out of its own funds and assets. The
Borrower has allocated and will allocate fairly and reasonably any overhead for
shared office space and will use separate stationery, invoices and checks in
connection with the conduct of its business. The Borrower has not entered into
and will not enter into, or be a party to, any transaction with any of its
members or its Affiliates, except in the ordinary course of its business and on
terms which are intrinsically fair and no less favorable to it than would be
obtained in a comparable arm's-length transaction with an unrelated third party
or as otherwise disclosed and approved by the Administrative Agent in writing.
The Borrower will not engage in, seek or consent to any dissolution, winding up
or liquidation, without the express consent of the Administrative Agent.

(g)
Create, incur, assume, permit to exist or otherwise become liable with respect
to any Indebtedness, except Indebtedness existing, arising or permitted under
this Agreement or any other Loan Document.

ARTICLE VI


EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
Section 6.01                          Events of Default
.  Each of the following shall constitute an Event of Default.
(a)
The Borrower shall fail to pay, when due, interest on or the principal of the
Loan;

(b)
Any representation or warranty made by the Borrower herein, in the other Loan
Documents or in any financial statement, certificate, report or Draw Request
furnished pursuant to this Agreement or the other Loan Documents shall prove to
have been untrue in any material respect as of the time such representation or
warranty was made;

(c)
The Borrower shall fail duly to observe or perform, any of the terms,
conditions, covenants or agreements required to be observed or performed by the
Borrower hereunder (other than terms, conditions, covenants or agreements
otherwise specifically dealt with in this Article VI), and such failure shall
continue for a period of thirty (30) calendar days after written notice of such
failure has been given by the Agent to the Borrower;

(d)
The Borrower shall be in default under or in breach of any of the covenants
contained in any of the Loan Documents other than this Agreement and such
default or breach shall not be cured or waived within the period or periods of
grace, if any, applicable thereto;

(e)
An Event of Default as defined in the Mortgage shall occur and be continuing;

29

--------------------------------------------------------------------------------

Table Of Contents
(f)
The Project shall be materially damaged or destroyed by fire or other casualty
and the loss, in the reasonable judgment of the Agent, shall not be adequately
covered by insurance actually collected or in the process of collection or by
other funds available to the Borrower;

(g)
The Administrative Agent shall have given notice to the Borrower pursuant to
Section 2.03 hereof to deposit additional funds with the Administrative Agent
and the Borrower shall have failed to do so within seven (7) calendar days;

(h)
At any time title to any part of the Project shall not be satisfactory to the
Lender by reason of any lien, encumbrance or other defect (even though the same
may have existed at the time of any prior Advance) except those matters
affecting title which have at any time been consented to in writing by the
Agent, and subject to the Borrower's right to contest liens as provided in the
Mortgage; and such lien, encumbrance or other defect shall not be corrected to
the Agent's satisfaction within thirty (30) days after notice to the Borrower;

(i)
There shall have been a cessation of the making of the Improvements for any
period after the date of commencement of the making of the Improvements in
excess of twenty (20) successive calendar days, unless the conditions of each of
subparagraphs (1) and (2) below shall have been satisfied:

(1)
the cessation of the making of the Improvements shall have been caused by
conditions beyond the control of the Borrower, including, without limitation,
acts of God or the elements, fire, strikes, labor disputes, delays in delivery
of any material; and

(2)
from time to time upon the Agent's request therefor during any such cessation of
the making of the Improvements, the Borrower shall furnish to the Agent
satisfactory evidence that (notwithstanding such cessation of the making of the
Improvements) the completion of the Improvements can be accomplished on or
before the Completion Date, as it may be extended by the provisions set forth in
the following sentence.

In the event of any delay or delays in the making of the Improvements to which
the foregoing conditions shall have been satisfied, the Completion Date may be
extended for a period or periods commensurate with such delay or delays;
provided however, that any provision in this paragraph to the contrary
notwithstanding, no such excusable delays shall extend the Completion Date
beyond October 1, 2014.
(j)
The Borrower shall fail to comply with any requirement of any Governing
Authority within thirty (30) days after notice in writing of such requirement
shall be given to the Borrower by such Governing Authority, subject to any
rights of the Borrower to contest such requirement as provided in the Mortgage;

(k)
The Borrower shall not disclose to the Lender the names of all persons with whom
the Borrower contracted or intends to contract for the making of the
Improvements or the furnishing of labor or any materials therefor or shall fail
to exhibit to the Lender, upon request, copies of all such contracts;

30

--------------------------------------------------------------------------------

Table Of Contents
(l)
A petition in bankruptcy or for reorganization or for an arrangement under any
bankruptcy or insolvency law or for a custodian, receiver or trustee for any of
its property shall be filed by the Borrower, the Guarantor or IRET, or a
petition in bankruptcy or for reorganization or for an arrangement under any
bankruptcy or insolvency law or for a custodian, receiver or trustee of any of
the Borrower's, the Guarantor's or IRET's property shall be filed against the
Borrower, the Guarantor or IRET and shall not be dismissed within sixty (60)
days, or a custodian, receiver or trustee of any property of the Borrower, the
Guarantor or IRET shall be appointed and shall not be discharged within sixty
(60) days, or the Borrower, the Guarantor or IRET shall make an assignment for
the benefit of creditors or generally shall not pay its debts as they become
due, or the Borrower, the Guarantor or IRET shall be adjudged insolvent by any
state or federal court of competent jurisdiction, or an attachment or execution
shall be levied against any substantial portion of the property of the Borrower,
the Guarantor or IRET and shall not be discharged within sixty (60) days;

(m)
The Guaranty, the Limited Guaranty or any third party security interest securing
the Loan shall be repudiated or revoked, or purported to be repudiated or
revoked by the Guarantor, the Limited Guarantor or third-party pledgor;

(n)
The Borrower shall be dissolved or terminated; or

(o)
The Borrower or any of its Affiliates shall be in default under any other
agreement with the Lender (whether in connection with the Loan or otherwise) and
any required notice shall have been given and any time in which to cure the
default shall have elapsed.

Section 6.02                          Rights and Remedies
.  Upon the occurrence of a Default or an Event of Default and at any time
thereafter, the Lender may refuse to make any further Advances hereunder (but
the Lender may make Advances after the occurrence of a Default or an Event of
Default without thereby waiving its rights and remedies hereunder).  In
addition, upon the occurrence of an Event of Default the Agent may, at its
option, exercise any and all of the following rights and remedies (and any other
rights and remedies available to it):
(a)
The Agent may terminate the Commitment.

(b)
The Agent may, by written notice to the Borrower, declare immediately due and
payable all unpaid principal of and accrued interest on the Loan, together with
all other sums payable hereunder, and the same shall thereupon be immediately
due and payable without presentment or other demand, protest, notice of dishonor
or any other notice of any kind, all of which are hereby expressly waived;
provided however, that upon the filing of a petition commencing a case naming
the Borrower, the Guarantor or IRET as debtor under the United States Bankruptcy
Code, the principal of and all accrued interest on the Loan shall be
automatically due and payable without any notice to or demand on the Borrower or
any other party.

31

--------------------------------------------------------------------------------

Table Of Contents
(c)
The Agent shall have the right, in addition to any other rights provided by law,
to enforce its rights and remedies (and the Lender's rights and remedies) under
the Loan Documents.

(d)
The Agent may enter upon the Land and take possession thereof, together with the
Improvements, and proceed either in its own name or in the name of the Borrower,
as the attorney-in-fact of the Borrower (which authority is coupled with an
interest and is irrevocable by the Borrower) to complete or cause to be
completed the Improvements, at the cost and expense of the Borrower.  If the
Agent elects to complete or cause to be completed the Improvements, it may do so
according to the Plans and Specifications or according to such changes,
alterations or modifications in and to the Plans and Specifications as the Agent
may deem reasonable and appropriate; and the Agent may enforce or cancel all
contracts let by the Borrower relating to construction of the Improvements,
and/or let other contracts which in the Agent's sole judgment may seem
advisable; and the Borrower shall forthwith turn over and duly assign to the
Agent, as the Agent may from time to time require, contracts not already
assigned to the Agent relating to construction of the Improvements, blueprints,
shop drawings, bonds, building permits, bills and statements of accounts
pertaining to the Improvements, whether paid or not, and any other instruments
or records in the possession of the Borrower pertaining to the Project.  The
Borrower shall be liable under this Agreement to pay to the Agent, on demand,
any amount or amounts expended by the Agent in so completing the Improvements,
together with any costs, charges, or expense incident thereto or resulting
therefrom, all of which shall be secured by the Loan Documents.  In the event
that a proceeding is instituted against the Borrower for recovery and
reimbursement of any moneys expended by the Agent in connection with the
completion of the Improvements, a statement of such expenditures, verified by
the affidavit of an officer of the Agent, shall be prima facie evidence of the
amounts so expended and of the propriety of and necessity for such expenditures;
and the burden of proving to the contrary shall be upon the Borrower.  The Agent
shall have the right to apply any funds which it agrees to advance hereunder and
any funds which the Borrower has then on deposit with Title to bring about the
completion of the Improvements and to pay the costs thereof; and if such moneys
so agreed to be advanced and funds of the Borrower then on deposit with Title
are insufficient, in the sole judgment of the Agent, to complete the
Improvements, the Borrower agrees to promptly deliver and pay to the Agent such
sum or sums of money as the Agent may from time to time demand for the purpose
of completing the Improvements or of paying any liability, charge or expense
which may have been incurred or assumed by the Agent under or in performance of
this Agreement, or for the purpose of completing the Improvements.  It is
expressly understood and agreed that in no event shall the Lender be obligated
or liable in any way to complete the Improvements or to pay for the costs of
construction thereof.

Section 6.03                          Assignment and Setoff
.  The Borrower grants the Lender a lien and security interest in all of the
Borrower's present and future property now or hereafter in the possession,
control or custody of, or in transit to, the Lender for any purpose, and the
balance of every present and future account of the Borrower with the Lender, and
each present and future claim of the Borrower against the Lender.  Such lien and
security interest secures all present and future debts, obligations and
liabilities of the Borrower to the Lender.  In addition to all other
32

--------------------------------------------------------------------------------

Table Of Contents
rights and remedies, when or at any time after an Event of Default has occurred,
the Lender may foreclose such lien and security interest, and the Lender may
offset or charge all or any part of the aggregate amount of such debts,
obligations and liabilities against any such property, accounts and claims
without notice, regardless of whether such debts, obligations or liabilities are
matured or unmatured.
Section 6.04                          Forbearance Not a Waiver
.  No delay, omission or forbearance by the Lender in the exercise of any right,
power or remedy arising hereunder or under any of the other Loan Documents shall
impair any such right, power or remedy or the right of Lender to resort thereto
at a later date or be construed to be a waiver of any Default or Event of
Default under the Loan Documents.
[The remainder of this page has been left blank intentionally.  Article VII
begins on the next page.]
33

--------------------------------------------------------------------------------

Table Of Contents



ARTICLE VII
MISCELLANEOUS
Section 7.01                          Inspections
.  The Borrower and the Architect shall be responsible for making inspections of
the Project during the course of construction and shall determine to their own
satisfaction that the work done or materials supplied by the Contractors to whom
payment is to be made out of each Advance has been properly done or supplied in
accordance with the General Contractor's Contract and the other applicable
contracts with the Contractors.  If any work done or materials supplied by a
Contractor are not satisfactory to the Borrower and/or its Architect and the
same is not remedied within fifteen (15) days of the discovery thereof, the
Borrower will immediately notify the Administrative Agent in writing of such
fact.  It is expressly understood and agreed that the Lender and the Inspecting
Architect/Engineer may conduct such inspections of the Project as either may
deem necessary for the protection of the Lender's interest, and that any
inspections which may be made of the Project by the Lender or the Inspecting
Architect/Engineer will be made, and all certificates issued by the Inspecting
Architect/Engineer will be issued, solely for the benefit and protection of the
Lender, and that the Borrower will not rely thereon.
Section 7.02                          Indemnification by the Borrower
.  The Borrower shall bear all loss, expense (including attorneys' fees) and
damage in connection with, and agrees to indemnify and hold harmless each of the
Lender and the Agent, its agents, servants and employees from all claims,
demands and judgments made or recovered against each of the Lender and the
Agent, its agents, servants and employees, because of bodily injuries, including
death at any time resulting therefrom, and/or because of damages to property of
the Lender or the Agent or otherwise (including loss of use) from any cause
whatsoever, arising out of, incidental to, or in connection with the Project or
the construction of the Improvements, whether or not due to any act of omission
or commission, including negligence of the Borrower or any Contractor of its or
their employees, servants or agents, and whether or not due to any act of
omission or commission of each of the Lender and the Agent, its employees,
servants or agents.  The Borrower's liability hereunder shall not be limited to
the extent of insurance carried by or provided by the Borrower or subject to any
exclusions from coverage in any insurance policy.  The obligations of the
Borrower under this Section shall survive the payment of the Loan.
Section 7.03                          Additional Security Interest
.  In the event an Advance is to be made for materials then being fabricated or
stored, or both, for later use in the completion of the Improvements but which
are not then stored upon the Land or installed or incorporated into the Project,
then such Advance shall be made only after the Borrower has given to the Agent
such security instruments and insurance on such materials as the Agent may
reasonably request.
Section 7.04                          Fees and Expenses
.  Whether or not any Advance shall be made hereunder, the Borrower agrees to
pay all fees of Title and the Inspecting Architect/Engineer, appraisal fees,
survey fees, recording fees, license and permit fees and title insurance and
other insurance premiums, and agrees to reimburse the Lender and the Agent upon
demand for all reasonable out-of-pocket expenses actually incurred by the Lender
and the Agent in connection with this Agreement or in connection with the
transactions contemplated by this Agreement, including, but not limited to, any
and all reasonable legal expenses and attorneys' fees sustained
34

--------------------------------------------------------------------------------

Table Of Contents
by the Lender or the Agent in the exercise of any right or remedy available to
it under this Agreement (whether or not suit is commenced) or otherwise by law
or equity and all reasonable fees and disbursements of counsel for the Lender or
the Agent for the services performed by such counsel in connection with the
preparation of this Agreement and the other documents and instruments
contemplated hereby.
Section 7.05                          Notices
.  All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if (a) delivered personally or sent by
telecopier, (b) sent by nationally recognized overnight courier or (c) sent by
certified mail, postage prepaid, return receipt requested, addressed as follows:
(a)            If to the Administrative Agent at:
First International Bank & Trust
1600 South Broadway
P.O. Box 1967
Minot, ND 58702
Attention:  Stacey J. Diehl
With a copy to:
Leonard, Street and Deinard, P.A.
150 South Fifth Street, Suite 2300
Minneapolis, MN 55402
Attention:  Adam D. Maier, Esq.


(b)            If to the Collateral Agent at:
First International Bank & Trust
1600 South Broadway
P.O. Box 1967
Minot, ND 58702
Attention:  Stacey J. Diehl
With a copy to:
Leonard, Street and Deinard, P.A.
150 South Fifth Street, Suite 2300
Minneapolis, MN 55402
Attention:  Adam D. Maier, Esq.


(c)            If to the Lenders, at the address set forth on Exhibit B attached
hereto.
35

--------------------------------------------------------------------------------

Table Of Contents



(d)            If to the Borrower at:
IRET-WRH 1, LLC
c/o IRET Properties
Attn: General Counsel
P.O. Box 1988 (regular mail)
1400 31st Avenue SW, Suite 60 (overnight mail)
Minot, ND 58702
or to such other addresses as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered if
personally delivered or sent by telecopier during a business day, (ii) on the
business day after dispatch if sent by nationally recognized, overnight courier
or if sent by telecopier on other than during a business day, and (iii) on the
third day after dispatch, if sent by mail.
Section 7.06                          Time of Essence
.  Time is of the essence in the performance of this Agreement.
Section 7.07                          Binding Effect and Assignment
.  This Agreement shall be binding upon and inure to the benefit of the Borrower
and the Lender and their respective successors and assigns, except that the
Borrower may not transfer or assign its rights hereunder without the prior
written consent of the Lender.
Section 7.08                          Waivers
.  No waiver by the Lender of any default hereunder shall operate as a waiver of
any other default or of the same default on a future occasion.  No delay on the
part of the Lender in exercising any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy preclude other or future exercise thereof or the exercise of any other
right or remedy.
Section 7.09                          The Lender's Remedies Cumulative
.  The rights and remedies hereby specified are cumulative and not exclusive of
any rights or remedies which the Lender would otherwise have.
Section 7.10                          Governing Law and Entire Agreement
.  This Agreement shall be governed by the laws of the State of North Dakota
without regard to conflict of laws principles.  This Agreement and the other
Loan Documents contain the entire agreement of the parties regarding the Loan.
 Without limiting the generality of the foregoing, this Agreement and the other
Loan Documents supersede any term sheet, loan application or commitment letter
issued by the Lender or submitted by the Borrower in connection with the Loan.
Section 7.11                          Counterparts
.  This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement.
36

--------------------------------------------------------------------------------

Table Of Contents
Section 7.12                          Inconsistency
.  In the event that any of the terms and provisions of this Agreement are
inconsistent with any of the terms and provisions of the other Loan Documents,
the terms and provisions of this Agreement shall govern.
Section 7.13                          Conditions of Advances
.  All conditions of the obligation of the Lender to make Advances hereunder are
imposed solely and exclusively for the benefit of the Lender, and no other
person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that the Lender will refuse
to make Advances in the absence of strict compliance with any or all thereof,
and no other person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by the Lender at any time if the Lender, in its sole
discretion, deems it advisable to do so.
Section 7.14                          Amendments
.  Neither this Agreement nor any provision hereof may be amended, changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.
Section 7.15                          Sign
.  During construction of the Project the Administrative Agent shall be
permitted to erect and maintain on the Project a sign indicating the source of
the financing.
Section 7.16                          Jurisdiction
.  The Borrower hereby irrevocably agrees that any legal action or proceedings
against it with respect to this Agreement may be brought in the courts of the
State of North Dakota, or in any United States District Court in the State of
North Dakota, and by the execution and delivery of this Agreement, the Borrower
hereby irrevocably submits to the jurisdiction of each such court and hereby
irrevocably waives any and all objections that the Borrower may have as to
jurisdiction or venue in any of such courts.  The Borrower acknowledges that it
has received sufficient consideration for any inconvenience which may be caused
by any legal action brought in the State of North Dakota, and agrees that the
enforcement of the provisions of this paragraph against the Borrower would not
be unreasonable or unfair under all the circumstances of the Loan or this
Agreement.
Section 7.17                          WAIVER OF JURY TRIAL
.  THE LENDER AND THE BORROWER HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT, REGARDLESS OF WHETHER SUCH ACTION OR PROCEEDING
CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM.  THE BORROWER ACKNOWLEDGES
THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE LENDER IN
EXTENDING CREDIT TO THE BORROWER, THAT THE LENDER WOULD NOT HAVE EXTENDED SUCH
CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT THE BORROWER HAS BEEN
REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
IN CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF
THIS WAIVER.
Section 7.18                          Usury Limitations
.  The Borrower and the Lender intend to comply with all laws with respect to
the charging and receiving of interest.  Any amounts charged or received by the
Lender for the use or forbearance of the outstanding Loan to the extent
permitted by law,
37

--------------------------------------------------------------------------------

Table Of Contents
will be amortized and spread throughout the duration of the Loan until payment
in full so that the rate or amount of interest charged or received by the Lender
on account of the outstanding Loan does not exceed the maximum rate of interest
permitted to be charged under state usury laws ("Maximum Interest Rate").  If
any amount charged or received under the Loan Documents that is deemed to be
interest is determined to be in excess of the amount permitted to be charged or
received at the Maximum Interest Rate, the excess will be deemed to be a
prepayment of the outstanding Loan when paid, without premium, and any portion
of the excess not capable of being so applied will be refunded to the Borrower.
 If prior to the Maturity Date, the Maximum Interest Rate, if any, is
eliminated, then for purposes of the Loan, there will be no Maximum Interest
Rate.
ARTICLE VIII


ASSIGNMENTS AND PARTICIPATIONS
Section 8.01                          Assignments and Participations.
(a)
Each Lender shall have the right to assign, transfer, sell, negotiate, pledge or
otherwise hypothecate this Agreement and any of its rights and security
hereunder and under the other Loan Documents to any other Eligible Assignee with
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld, conditioned or delayed, provided however, that the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its approval and acceptance, an Assignment and Assumption. Upon such
execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Assumption, (i) the Eligible Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and under the
other Loan Documents, and Borrower hereby agrees that all of the rights and
remedies of Lenders in connection with the interest so assigned shall be
enforceable against Borrower by an Eligible Assignee with the same force and
effect and to the same extent as the same would have been enforceable but for
such assignment, and (ii) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations hereunder and thereunder.  Borrower
shall use reasonable efforts to cooperate with Administrative Agent and each
Lender in connection with the assignment of interests under this Agreement or
the sale of participations herein.

(b)
Each Lender shall have the right to sell participations to one or more Eligible
Assignees in or to all or a portion of its rights and obligations under the Loan
and the Loan Documents' provided however, that (i) such Lender's obligations
under this Agreement (including without limitation its Commitment to Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and with

38

--------------------------------------------------------------------------------

Table Of Contents
 
 
regard to any and all payments to be made under this Agreement, and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents. Upon written request by the Borrower
to the Agent, the Agent shall promptly provide to the Borrower the identity of
each participant and the current amount of each participation with respect to
each Lender and, upon the request of Agent, each Lender shall promptly provide
the Agent with such information required to satisfy Borrower's request.

Section 8.02                          Several Liability
.  Anything in this Agreement contained to the contrary notwithstanding, the
obligations of each Lender to Borrower under this Agreement are several and not
joint and several; each Lender shall only be obligated to fund its Percentage of
each disbursement to be made hereunder up to the amount of its Commitment.
 During any time, and only during such time, as Administrative Agent is the sole
Lender and has not assigned any portion or portions of its interest in the Loan
to another Lender pursuant to an Assignment and Assumption Agreement,
Administrative Agent in its individual capacity shall be liable for all of the
obligations of the Lender under this Agreement and the other Loan Documents.
 From and after the date that Administrative Agent as the sole Lender assigns
any portion or portions of its interest in the Loan to another Lender pursuant
to an Assignment and Assumption Agreement, then Agent shall act as the
administrative agent on behalf of itself as a Lender and the other Lenders.
ARTICLE IX


AGENT
Section 9.01                          Appointment of Administrative Agent
.  Each Lender hereby irrevocably appoints First International Bank & Trust to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Collateral Agent and the Lenders.
 The Borrower shall not have rights as a third party beneficiary of any of the
provisions of this Article nor shall the Borrower have any obligations under the
provisions of this Article.  The use of the term "agent" or any similar or
equivalent term in connection with the appointment of the Administrative Agent
hereunder is not intended to imply any fiduciary or other duties arising under
legal principles governing agency relationships, and such appointment and all
rights and duties of the Administrative Agent hereunder shall be ministerial in
nature.
Section 9.02                          Appointment of Collateral Agent
.  Each Lender hereby irrevocably appoints First International Bank & Trust to
act on its behalf as the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof for purposes of acquiring, holding and enforcing any and
all liens on collateral granted by the Borrower to secure the Loan and the Loan
Documents, together with such powers and discretion as are reasonably incidental
thereto.
39

--------------------------------------------------------------------------------

Table Of Contents
Section 9.03                          Reliance on Agent
.  All acts of and communications by the Agent, as agent for the Lenders, shall
be deemed legally conclusive and binding; and Borrower or any third party
(including any court) shall rely on any and all communications or acts of the
Agent with respect to the exercise of any rights or the granting of any consent,
waiver or approval on behalf of a Lender in all circumstances where an action by
such Lender is required or permitted pursuant to this Agreement or the
provisions of any other Loan Document or by applicable law without the right or
necessity of making any inquiry of any individual Lender as to the authority of
Agent with respect to such matter.
Section 9.04                          Powers
.  The Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto or, are otherwise
necessary or desirable in connection with the administration of the Loan, and
may exercise all other powers of Lender as are not made subject to the consent
of the Required Lenders pursuant to this Agreement.  The Agent shall not be
considered, or be deemed, a separate agent of the Lenders hereunder, but is, and
shall be deemed, acting in its contractual capacity as Agent, exercising such
rights and powers under the Loan Documents as are specifically delegated to the
Agent or Agent is otherwise entitled to take hereunder.  Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action except any action specifically provided by the Loan Documents to be taken
by the Agent.
Section 9.05                          Distribution and Apportionment of Payments
.  For purposes of this Agreement, "Payments" means (1) all payments made by or
on behalf of the Borrower (or guarantors of the Loan) under the Loan Documents,
and (2) all proceeds of collateral for the Loan.  Agent shall promptly pay to
each Lender its share of any Payment.  All Payments received by Agent shall be
applied by Agent as follows:
(a)            First, to reimburse Agent for any out-of-pocket costs, expenses
or liabilities incurred by or imposed upon Agent in connection with the Loan or
in connection with or as a result of any action taken by Agent pursuant to the
terms of the Loan Documents ("Loan Expenses").  If Payments are not sufficient
to reimburse Agent for all Loan Expenses, each Lender will promptly pay Agent
the amount of its Percentage of any deficiency;


(b)            Second, to pay Administrative Agent the Servicing Fee.  If
Payments are not sufficient to pay Administrative Agent the Servicing Fee, each
Lender will promptly pay Administrative Agent the amount of its Percentage of
any deficiency;


(c)            Third, to any fees due from Borrower under the Loan Documents;


(c)            Fourth, to interest due from Borrower under the Loan; and


(d)            Fifth, to principal due from Borrower under the Loan.


As among the Lenders, Administrative Agent and Collateral Agent, Payments shall
be shared as follows:
40

--------------------------------------------------------------------------------

Table Of Contents


(i)            Except as set forth in Section 5.01(g), Payments of origination
fees, service fees and other fees paid by the Borrower shall be paid to
Administrative Agent;
(ii)            Payments of principal shall be shared pro rata;
(iii)            Payments of interest shall be shared pro rata; and
(iv)            Payments of Loan Expenses shall be shared in proportion to the
amount of Loan Expenses advanced by Agent and each Lender as of the date on
which a Payment of Loan Expenses is received.
Section 9.06                          Servicing Fee
.  As consideration for its services in administering the Loan, Administrative
Agent shall be entitled to a servicing fee of 0.375% per annum (the "Servicing
Fee") of the amount of the aggregate Commitment regardless of any reductions in
the principal balance of the Loan.  1/12th of the Servicing Fee shall be payable
on a monthly basis out of the Payments received by Administrative Agent from
Borrower.
Section 9.07                          Defaulting Lenders
.  If a Lender (a "Defaulting Lender") defaults in making any Advance or paying
any other sum payable by it hereunder, such sum together with interest thereon
at the Default Rate from the date such amount was due until repaid (such sum and
interest thereon as aforesaid referred to, collectively, as the "Lender Default
Obligation") shall be payable by the Defaulting Lender (a) to any Lender(s)
which elect, at their sole option (and with no obligation to do so), to fund the
amount which the Defaulting Lender failed to fund or (b) to Agent or any other
Lender which under the terms of this Agreement is entitled to reimbursement from
the Defaulting Lender for the amounts advanced or expended.  Notwithstanding any
provision hereof to the contrary, until such time as a Defaulting Lender has
repaid the Lender Default Obligation in full, all amounts which would otherwise
be distributed to the Defaulting Lender shall instead be applied first to repay
the Lender Default Obligation (to be applied first to interest at the Default
Rate and then to principal) until the Lender Default Obligation has been repaid
in full (whether by such application or by cure by the Defaulting Lender),
whereupon such Lender shall no longer be a Defaulting Lender.  Any interest
collected from Borrower on account of principal advanced by any Lender(s) on
behalf of a Defaulting Lender shall be paid to the Lender(s) who made such
advance and shall be credited against the Defaulting Lender's obligation to pay
interest on the amount advanced at the Default Rate.  If no other Lender makes
an advance a Defaulting Lender failed to fund, a portion of the indebtedness of
Borrower to the Defaulting Lender equal to the Lender Default Obligation shall
be subordinated to the indebtedness of Borrower to all other Lenders and shall
be paid only after the indebtedness of Borrower to all other Lenders is paid.
The provisions of this Section shall apply and be effective regardless of
whether an Event of Default occurs and is then continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary or (ii) any
instruction of Borrower as to its desired application of payments.  No
Defaulting Lender shall have the right to vote on matters which are subject to
the consent or approval of Required Lenders or all Lenders and while any Lender
is a Defaulting Lender the requisite percentage of Lenders which constitutes the
Required Lenders shall be calculated exclusive of the Percentage of the
Defaulting Lender.  The Agent shall be entitled to (y) withhold or set off, and
to apply to the



41

--------------------------------------------------------------------------------

Table Of Contents
payment of the Lender Default Obligation any amounts to be paid to such
Defaulting Lender under this Agreement, and (z) bring an action or suit against
such Defaulting Lender in a court of competent jurisdiction to recover the
Lender Default Obligation and, to the extent such recovery would not fully
compensate the Lenders for the Defaulting Lender's breach of this Agreement, to
collect damages. In addition, the Defaulting Lender shall indemnify, defend and
hold Agent and each of the other Lenders harmless from and against any and all
claims, actions, liabilities, damages, costs and expenses (including attorneys'
fees and expenses), plus interest thereon at the Default Rate, for funds
advanced by Agent or any other Lender on account of the Defaulting Lender or any
other damages such persons may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender's failure or refusal to abide by its
obligations under this Agreement. Borrower acknowledges that no non-defaulting
Lender shall have any obligation to fund amounts not advanced by a Defaulting
Lender.
Section 9.08                          Consents and Approvals.
(a)
In addition to its rights under Section 9.01 and the other provisions of this
Agreement, the Agent shall be permitted to take the following actions without
approval of the Required Lenders:

(i)          Administer the Loan;
(ii)          Approve or disapprove Advances requested by Borrower, subject to
the express provisions of this Agreement;


(iii)          Waive any late payment Event of Default with respect to any
payment that is no more than thirty (30) days delinquent; and


(iv)          Amend the Loan Documents to modify the Completion Date, the
Adjustment Date, the close of the Construction Loan Term and the beginning of
the Permanent Loan Term, provided that Agent shall not be permitted to modify
such dates to be more than ninety (90) days after the dates as they are stated
in this Agreement on the initial date hereof without consent of the Required
Lenders.


(b)
Each of the following shall require the approval or consent of the Required
Lenders:

(i)            The exercise of any rights and remedies under the Loan Documents
following an Event of Default, provided that absent any direction from the
Required Lenders, Agent may exercise any right or remedy under the Loan
Documents as Agent may determine in good faith to be necessary or appropriate to
protect the Lenders or the collateral securing the Loan;
(ii)            Approval of a Post-Default Plan (as defined in Section 9.09(c));
and
42

--------------------------------------------------------------------------------

Table Of Contents
(iii)            Except as referred to in subsection (c) below, approval of any
amendment or modification of this Agreement or any of the other Loan Documents,
or issuance of any waiver of any material provision of this Agreement or any of
the other Loan Documents.
(c)
Each of the following shall require the approval or consent of all the Lenders
(including any Lender that is also an Agent):

(i)            Extension of the Maturity Date (beyond any extension permitted
herein) or forgiveness of all or any portion of the principal amount of the Loan
or any accrued interest thereon, or, except as set forth in subsection (a)(iv)
above, any other amendment of this Agreement or the other Loan Documents which
would reduce the interest rate options or the rate at which fees are calculated
or forgive any loan fee, or extend the time of payment of any principal,
interest or fees;
(ii)            Reduction of the percentage specified in the definition of
Required Lenders;
(iii)            Increasing the amount of the Loan or any non-consenting
Lender's Commitment;
(iv)            Release of any lien on any material collateral (except as
Borrower is entitled to under the Loan Documents);
(v)            Appointment of a successor Agent;
(vi)            The release or forgiveness of the Guarantor or any Limited
Guarantor; and
(vii)            Amendment of the provisions of this Section 9.08.
(d)
In addition to the required consents or approvals referred to in subsections
(a), (b) and (c) above, the Agent may at any time request instructions from the
Required Lenders with respect to any actions or approvals which, by the terms of
this Agreement or of any of the Loan Documents, the Agent is permitted or
required to take or to grant without instructions from any Lenders, and if such
instructions are promptly requested, the Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders. The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto.

43

--------------------------------------------------------------------------------

Table Of Contents
(e)
Each Lender authorizes and directs the Agent to enter into the Loan Documents
other than this Agreement for the benefit of the Lenders.  Each Lender agrees
that any action taken by the Agent at the direction or with the consent of the
Required Lenders in accordance with the provisions of this Agreement or any
other Loan Document, and the exercise by the Agent at the direction or with the
consent of the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, except for actions specifically
requiring the approval of all Lenders. All communications from the Agent, to the
Lenders requesting Lender's determination, consent, approval or disapproval (i)
shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to the Agent by
the Borrower in respect of the matter or issue to be resolved, and (iv) shall
include the Agent's recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days after receipt of the request therefor from the Agent (the "Lender
Reply Period"). Unless a Lender shall give written notice to the Agent that it
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the Lender
Reply Period, such Lender shall be deemed to have approved of or consented to
such recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, the Agent shall upon receiving
the required approval or consent follow the course of action or determination
recommended to the Lenders by the Agent or such other course of action
recommended by the Required Lenders.

Section 9.09                          Agency Provisions Relating to Collateral.
(a)
The Agent is hereby authorized on behalf of all Lenders, without the necessity
of any notice to or further consent from any Lender, at any time and from time
to time, to take any action with respect to any collateral for the Loan or any
Loan Document which may be necessary to preserve and maintain such collateral or
to perfect and maintain perfected the liens upon such collateral granted
pursuant to this Agreement and the other Loan Documents.

(b)
Should the Agent commence any proceeding or in any way seek to enforce the
Agent's or the Lenders' rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers' fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrower. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including

44

--------------------------------------------------------------------------------

Table Of Contents
 
 
reasonable attorneys' fees and expenses) if the Agent employs counsel for advice
or other representation (whether or not any suit has been or shall be filed)
with respect to any collateral for the Loan or any part thereof, or any of the
Loan Documents, or the attempt to enforce any security interest or lien on any
collateral, or to enforce any rights of the Agent or the Lenders or any of
Borrower's or any other party's obligations under any of the Loan Documents, but
not with respect to any dispute between Agent and any other Lender(s). It is
understood and agreed that in the event the Agent determines it is necessary to
engage counsel for Lender from and after the occurrence of a Default or Event of
Default, said counsel shall be selected by the Agent and written notice of such
selection, together with a copy of such counsel's engagement letter and fee
estimate, shall be delivered to the Lenders.

(c)
In the event that all or any portion of the collateral for the Loan is acquired
by the Agent as the result of the exercise of any remedies hereunder or under
any other Loan Document, or is retained in satisfaction of all or any part of
Borrower's obligations under the Loan Documents, title to any such collateral or
any portion thereof shall be held in the name of the Agent or a nominee or
subsidiary of Agent, as agent, for the ratable benefit of the Agent and the
Lenders. The Agent shall prepare a recommended course of action for such
collateral (the "Post-Default Plan"), which shall be subject to the approval of
the Required Lenders. The Agent shall administer the collateral in accordance
with the Post-Default Plan, and upon demand therefor from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default Plan,
including without limitation, any operating losses and all necessary operating
reserves. To the extent there is net operating income from such collateral, the
Agent shall, in accordance with the Post-Default Plan, determine the amount and
timing of distributions to Lenders. All such distributions shall be made to
Lenders in accordance with their respective Percentages. In no event shall the
provisions of this subsection or the Post-Default Plan require the Agent or any
Lender to take an action which would cause such Lender to be in violation of any
applicable regulatory requirements.

Section 9.10                          Lender Actions Against Borrower or the
Collateral
.  Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other person hereunder or under
any other Loan Documents with respect to exercising claims against the Borrower
or rights in any collateral without the consent of the Required Lenders. With
respect to any action by the Agent to enforce the rights and remedies of the
Agent and Lenders with respect to the Borrower and any collateral in accordance
with the terms of this Agreement, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained.
Section 9.11                          General Immunity
.  Neither Agent nor any of its directors, officers, agents or employees shall
be liable to Borrower or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct, provided that this provision shall only apply to Agent it its
capacity as an Agent and not to acts by such party in its capacity as a Lender
under this Agreement.
45

--------------------------------------------------------------------------------

Table Of Contents
Section 9.12                          Action on Instructions of Lenders
.  The Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by all the Lenders (or the Required Lenders, if such
action may be directed hereunder by the Required Lenders), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  Each Lender, severally to the extent of its Percentage, hereby
agrees to indemnify Agent against and hold it harmless from any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action, provided that the foregoing shall not release Agent
from liability for its gross negligence or willful misconduct.
Section 9.13                          Employment of Agents and Counsel
.  The Agent may undertake any of its duties as Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys in fact and
shall not be liable to the Lenders, except as to money or securities received by
them or their authorized agents, for the default or misconduct of any such
agents or attorneys in fact selected by it with reasonable care.  The Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
Section 9.14                          Reliance on Documents; Counsel
.  The Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be an employee of Agent, provided that the
foregoing shall not release the Agent from liability for its gross negligence or
willful misconduct.  Any such counsel shall be deemed to be acting on behalf of
the Agent in assisting the Agent with respect to the Loan and shall not be
precluded from also representing Agent in any matter in which the interests of
Agent and the other Lenders may differ.
Section 9.15                          Reimbursement and Indemnification
.  Lenders agree to reimburse and indemnify Agent ratably (a) for any amounts
(excluding principal and interest on the Loan and loan fees) not reimbursed by
Borrower for which Agent is entitled to reimbursement under the Loan Documents,
(b) for any other expenses incurred by Agent on behalf of Lender, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents, if not paid by Borrower, (c) for any expenses incurred by Agent
on behalf of Lender which may be necessary or desirable to preserve and maintain
collateral or to perfect and maintain perfected the liens upon the collateral
granted pursuant to this Agreement and the other Loan Documents, if not paid by
Borrower, (d) for any amounts and other expenses incurred by Agent on behalf of
Lender in connection with any default by any Lender hereunder or under the other
Loan Documents, if not paid by such Lender, and (e) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent.
46

--------------------------------------------------------------------------------

Table Of Contents
Section 9.16                          Rights as a Lender
.  With respect to its Commitment, if any, Agent shall have the same rights,
powers and obligations hereunder and under any other Loan Document as any Lender
and may exercise such rights and powers as though it were not an Agent, and the
term "Lender" or "Lenders" shall, unless the context otherwise indicates,
include Agent in its individual capacities. The Borrower and each Lender
acknowledge and agree that Agent and/or its Affiliates may accept deposits from,
lend money to, hold other investments in, and generally engage in any kind of
trust, debt, equity or other transaction or have other relationships, in
addition to those contemplated by this Agreement or any other Loan Document,
with Borrower or any of its Affiliates.
Section 9.17                          Lenders' Credit Decisions
.  Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on the financial statements and other
information prepared by Borrower and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Loan Documents.  Each Lender also acknowledges that
it will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.
Section 9.18                          Successor Agent.
(a)
Administrative Agent or Collateral Agent may resign from the performance of all
its functions and duties hereunder at any time by giving at least thirty (30)
days prior written notice to Lenders and Borrower.  Such resignation shall take
effect on the date set forth in such notice or as otherwise provided below. Such
resignation by Agent as agent shall not affect its obligations hereunder, if
any, as a Lender.

(b)
Upon resignation by the Agent, or any successor Agent, the Required Lenders
shall appoint a successor Agent with the consent of Borrower, which shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the successor Agent is also a Lender or if an
Event of Default then exists). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment
within thirty (30) days after the retiring Agent's giving notice of resignation,
then the retiring Agent may appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists). Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent and the Agent, and the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Agent's resignation hereunder as an
Agent, the provisions of this Article 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as an Agent hereunder and under the other Loan Documents.

47

--------------------------------------------------------------------------------

Table Of Contents
[The remainder of this page has been left blank intentionally.]
48

--------------------------------------------------------------------------------

Table Of Contents



SIGNATURE PAGE OF BORROWER
TO
CONSTRUCTION AND TERM LOAN AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




BORROWER:


IRET-WRH 1, LLC,
a North Dakota limited liability company


BY:  ITS MANAGING MEMBER:
IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP


BY:  ITS GENERAL PARTNER:
IRET, INC., a North Dakota corporation






By:            /s/ Diane Bryantt
      Name:  Diane K. Bryantt
      Its:  Executive Vice President


49

--------------------------------------------------------------------------------

Table Of Contents



SIGNATURE PAGE OF LENDERS
TO
CONSTRUCTION AND TERM LOAN AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




LENDERS:


FIRST INTERNATIONAL BANK & TRUST,
a North Dakota state bank






By:            /s/ Stacey Diehl
      Name:  Stacey J. Diehl
      Its:  Senior Vice President






BANK OF NORTH DAKOTA,
a North Dakota state bank






By:            /s/ Chad Johnson
      Name:  Chad B. Johnson
      Its:  Commercial Loan Officer
50

--------------------------------------------------------------------------------

Table Of Contents



SIGNATURE PAGE OF AGENTS
TO
CONSTRUCTION AND TERM LOAN AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




ADMINISTRATIVE AGENT:


FIRST INTERNATIONAL BANK & TRUST,
a North Dakota state bank






By: /s/ Stacey
Diehl                                                                                                                
      Name:  Stacey J. Diehl
      Its:  Senior Vice President






COLLATERAL AGENT:


FIRST INTERNATIONAL BANK & TRUST,
a North Dakota state bank






By:            /s/ Stacey Diehl
      Name:  Stacey J. Diehl
      Its:  Senior Vice President






51

--------------------------------------------------------------------------------

Table Of Contents



EXHIBIT B


LENDERS' COMMITMENT




Total Commitment:  $43,672,000.00




FIRST INTERNATIONAL BANK & TRUST
Commitment:  $8,000,000.00
Contingent Commitment:  $822,000.00
Notice Address:
First International Bank & Trust
1600 South Broadway
P.O. Box 1967
Minot, ND 58702
Attention:  Stacey J. Diehl




BANK OF NORTH DAKOTA
Commitment:  $34,850,000.00
Contingent Commitment:  $0
Notice Address:
Bank of North Dakota
1200 Memorial Highway
Bismarck, ND 58506
Attention:  Chad B. Johnson





 
 

--------------------------------------------------------------------------------

Table Of Contents
B – 1








